Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 1 of 95 PageID 140




                  In The United States District Court
                  For The Middle District Of Florida
                            Tampa Division

   Schalamar Creek Mobile
   Homeowner’s Association, Inc.,
   on behalf of the homeowner-members in its
   representative capacity and on behalf of
   themselves and all others similarly situated,
   						Case No.
           Plaintiffs,
   						Class Action Representation
   Vs.						And Demand For Jury Trial
   						Injunctive Relief Sought
   Steven Adler,
   Lorraine DeMarco,
   R. Scott Provost,
   Charles Crook,
   Marti Newkirk,
   Murex Properties, L.L.C.,
   The Northwestern Mutual
   Life Insurance Company,
   Randall Knapp,
   Julie Jennings, f/k/a Julie Knapp,
   J & J Sanitation Services, Inc.,
   Osprey Links, LLC,
   Schalamar GP, Inc.,
   Richard Lee,
   David Eastman,
   Lutz, Bobo & Telfair, P.A.,
   d/b/a Lutz, Bobo, Telfair, Eastman &
   Lee, f/k/a Lutz, Webb & Bobo, P.A.,
   Florida Manufactured Housing
   Association, Inc.,

        Defendants.
   _______________________________/

                               COMPLAINT



                                 Page 1
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 2 of 95 PageID 141




                                    Table of Contents
   Section										Pg.

   1.0   Introduction:									7

         The Defendants act and conspire to circumvent statutory
         regulations to defraud and exploit elderly mobile home owners          7

   2.0   Jurisdiction and Venue						                                           8

   3.0   Statutory background:							9

         3.1    The Florida Legislature recognizes mobile home owners’
                “unique hybrid tenancy” and need for regulation to protect
                their significant basic property and other rights, including
                their bargaining position						9

         3.2	The United States Supreme Court and California Federal
              District Court recognize the need to equalize the economic
              leverage mobile home park owners hold over mobile home
              owners									10

         3.3	Florida Courts also recognize the need to equalize the
              economic leverage mobile home park owners hold over
              mobile home owners							12

         3.4    The Florida Mobile Home Act provides broad protections
                for mobile home owners						13

         3.5    The Florida Mobile Home Act provides significant obligations,
                duties and restrictions upon park owners				                    14

         3.6	The park owner may not collect a charge which results in
              payment of money previously collected as part of lot rental		     16

         3.7	The park owner may not terminate a mobile home owner’s
              continuous tenancy or evict but for very limited grounds		        16

         3.8	The park owner must deliver to the home owner an
              administratively approved prospectus prior to entering into
              an enforceable lot rental agreement					                          17




                                       Page 2
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 3 of 95 PageID 142




         3.9	The park owner must provide a 90 day advance written notice
              before increase in lot rental amount, reduction in services or
              utilities, or change in rules and regulations				                    18

         3.10	The park owner may not interfere with the assumption of the
                resale seller’s existing prospectus by the resale home purchaser   20

         3.11	The Court has broad discretion to fashion relief for mobile
               home owners								21

   4.0   Parties									                                                          22
         4.1    Plaintiff: Schalamar Creek Mobile Homeowner’s Association, Inc. 22
         4.2    Defendants:								23
                4.2.1   Steven Adler							23
                4.2.2 Lorraine DeMarco						24
                4.2.3   R. Scott Provost						25
                4.2.4 Charles Crook							25
                4.2.5   Marti Newkirk							26
                4.2.6   Murex Properties, L.L.C.					26
                4.2.7   The Northwestern Mutual Life Insurance Company		           27
                4.2.8 Randall Knapp							28
                4.2.9   Julie Jennings							29
                4.2.10 J & J Sanitation Services, Inc.					                        29
                4.2.11 Osprey Links, LLC						30
                4.2.12 Schalamar GP, Inc.						30
                4.2.13 Richard Lee							31
                4.2.14 David Eastman						31
                4.2.15 Lutz, Bobo & Telfair, P.A.					                             32
                4.2.16 Florida Manufactured Housing Association, Inc.		            32

   5.0   Class Representation Allegations		           				33




                                         Page 3
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 4 of 95 PageID 143




   6.0   The Scheme:

         Since 2015, the Defendants deceived over 250 elderly mobile home
         resellers and purchasers into surrendering their statutory rights to
         assume the resale sellers’ existing prospectus. The Defendants instead
         required the substitution of a new prospectus resulting in a significantly
         higher lot rental, ad valorem tax pass-ons, and $10,000 to $15,000
         reduction in resale value							37

         6.1    The Florida Mobile Home Act recognizes the right of the
                resale mobile home purchaser to assume the remainder of the
                continuous or renewed term of the rental agreement between
                the mobile home park owner and the resale seller “... and shall
                be entitled to rely on the terms and conditions of the prospectus
                ... as delivered to the initial recipient.”				                     39

         6.2	In 2015 Defendants Lee, Eastman, Lutz Bobo Law Firm, and
              FMHA intentionally corrupted statutory regulatory protections
              to mobile home owners when they lobbied, on behalf of themselves
              and the other Defendants, the Florida Department of Business and
              Professional Regulation and the Florida Legislature to amend
              § 723.059(5) to facilitate the surrendering of statutory rights to
              assume the remainder of the continuous or renewed term of the
              rental agreement between the mobile home park owner and the
              resale sellers								40

         6.3	Defendants lied to the elderly Plaintiff home owners that the
               newer P6 prospectus and its significantly higher lot rental would
               be required only for purchasers of new homes in the Park		           41

         6.4	Defendants required elderly resale home purchasers to assume
              the P6 prospectus by signing complicated “lease assumption”
              and “prospectus receipt” documents					42

         6.5	Defendants manipulated some elderly resale home purchasers to
              the higher rent P6 prospectus using “rent discount coupons,”
              $250 incentive awards to resale sellers, and other incentives to
              adopt the P6 prospectus 						43

         6.6	Plaintiffs-homeowner scenarios: representative examples of
              Defendants’ false statements and fraudulent omissions		               44



                                        Page 4
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 5 of 95 PageID 144




                  6.6.1   JoRene Finkle							45
                  6.6.2   Doug Phillips							46
                  6.6.3   Fred and Leanna Parsons					47
                  6.6.4   Patrick and Joette Kelly					48
                  6.6.5   Debra and Kevin McKenna					48
                  6.6.6   William Duke							50
                  6.6.7   Johanna Kerman						50

         6.7      Defendants concealed public disclosure of the Scheme by
                  threatening litigation against homeowners, instructing employees
                  to never discuss the P6 prospectus					                          50

         6.8      Mail and Wire Fraud				                     			51

         6.9      Extortion								59

   7.0   Claims           								62

         7.1      Count One – RICO							62
                  7.1.1   Adler-DeMarco-Provost-Crook-Newkirk-Knapp-
                          Jennings-Lee-Eastman Enterprise				62
                  7.1.2   Alternative 1: Murex Properties Enterprise			           64
                  7.1.3   Alternative 2: Schalamar Mobile Home Park Enterprise    64
                  7.1.4   Alternative 3: Lee Enterprise					66
                  7.1.5   Alternative 4: Lutz Bobo Law Firm Enterprise		          66
                  7.1.6   Alternative 5: DBPR-Florida-Legislature Enterprise		    67

         7.2      Count Two – RICO							69
                  7.2.1   Corporate Enterprise						69
                  7.2.2   Alternative 1: Murex Properties Enterprise			           71
                  7.2.3   Alternative 2: Schalamar Mobile Home Park Enterprise    72
                  7.2.4   Alternative 3: Lee Enterprise					73
                  7.2.5   Alternative 4: Lutz Bobo Law Firm Enterprise		          74
                  7.2.6   Alternative 5: DBPR-Florida-Legislature Enterprise		    75

         7.3      Count Three – RICO            					77



                                          Page 5
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 6 of 95 PageID 145




         7.4   Count Four – RICO Conspiracy			                    		79

   		 7.4.1 Murex Properties, Northwestern Mutual, Osprey Links,
   			      Schalamar GP, Schalamar Golf Club, J & J Sanitation,
   			      Lutz Bobo Law Firm, and/or FMHA conspired with
   			      Adler, DeMarco, Provost, Crook, Newkirk, Knapp,
   			Jennings, Lee and/or Eastman				79

   		 7.4.2 Northwestern Mutual conspired with Lee, Eastman
   			and/or Adler							80

   		 7.4.3            Schalamar GP conspired with Adler, DeMarco, Provost,
   			                 Crook, Newkirk, Jennings, Lee and/or Eastman		         80

   		 7.4.4 Schalamar GP and Osprey Links conspired with Lee,
   			and/or Eastman						80
         7.5   Count Five – Unjust Enrichment			                  		82

    7.6 Count Six – Florida Deceptive and Unfair Trade Practices Act
   		(“FDUTPA”)							83

     7.7       Count Seven – Denial of Rights of Access under Americans with
   		          Disabilities Act (“ADA”) 					87
   		7.7.1             Site Entrance Signage						89
   		7.7.2             Accessible Parking						89
   		7.7.3             Exterior Accessible Routes					89
   		7.7.4             Accessible Doors						89
   		7.7.5             Lack of elevator						90
   		7.7.6             Restrooms							85
   		7.7.7             Seating & Tables in restaurant				90
   		7.7.8             General							90
   		          7.7.9   Failure to Make an Altered Facility Accessible		       92
   		          7.7.10 Failure to Modify Existing Policies and Procedures		    92
   8.0   Demand for Jury Trial								93
   9.0   Relief Requested								93




                                      Page 6
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 7 of 95 PageID 146




          Plaintiff Schalamar Creek Mobile Homeowner’s Association, Inc., on behalf of

   themselves and all others similarly situated, by and through the undersigned counsel,

   brings this lawsuit against Defendants Steven Adler, an individual, Lorraine DeMarco, an

   individual, R. Scott Provost, an individual, Charles Crook, an individual, Marti Newkirk,

   an individual, Murex Properties, L.L.C., a Florida Limited Liability Company, The

   Northwestern Mutual Life Insurance Company, a Foreign (Wisconsin) Corporation,

   Randall Knapp, an individual, Julie Jennings, f/k/a Julie Knapp, an individual, J & J

   Sanitation Services, Inc., a Florida Corporation, Osprey Links, LLC, a Florida Limited

   Liability Company, Schalamar GP, Inc., a Florida Corporation, Richard Lee, an individual,

   David Eastman, an individual, Lutz, Bobo & Telfair, P.A., d/b/a Lutz, Bobo, Telfair,

   Eastman & Lee, f/k/a Lutz, Webb & Bobo, P.A., a Florida Corporation, and Florida

   Manufactured Housing Association, Inc., a Florida Corporation, collectively referred to

   herein as “Defendants,” and alleges:
   1.0    Introduction:
           he Defendants act and conspire to circumvent statutory regulations to
          T
          defraud and exploit elderly mobile home owners

          1.      This is a class action of current and past mobile homeowners who own or

   owned a mobile home and lease or leased the lot underneath their home at the Schalamar

   Creek Golf Mobile Home Park and is brought under the federal Racketeer Influenced

   and Corrupt Organization (“RICO”) statute, 18 U.S.C. § 1961, et seq., and various other

   federal and state common law doctrines or statutes. This action arises out of Defendants’

   fraudulent and conspiratorial acts to illegally and unreasonably:

            • force the surrender of the Plaintiff homeowners’ resale purchasers’ right
              to assume the resale sellers’ less expensive lot rental prospectus (denoted
              P1 through P5) and instead require the Plaintiff homeowners to assume
              and adopt a later P6 prospectus requiring significantly higher lot rental,
              an increased rent escalation percentage, and causing a $10,000 to $15,000
              reduction in resale value;

                                           Page 7
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 8 of 95 PageID 147




            • require payment by the Plaintiff homeowners of fraudulent, excessive, and
              improperly calculated ad valorem tax pass-ons resulting from the fraudulent
              2011 sale and purchase of the Park by the Defendants and currently illegal and
              fraudulent inclusion of ad valorem tax pass-ons related to income producing
              portions of the Park clubhouse, a bank, a restaurant, and RV storage lot;

            • retaliate against the representative Plaintiff Schalamar Creek Mobile
              Homeowner’s Association, Inc., and Plaintiff homeowners who are critical of
              the Defendants’ insistence that all listing or purchasing homeowners assume
              and adopt the P6 prospectus;

            • require direct-billed annual payment by the Plaintiff homeowners of perpetual
              sanitation costs to Defendant Julie Jennings, Defendant Randall Knapp's
              sister and her family-owned corporation, J & J Sanitation Services, Inc., as a
              condition of home ownership;

            • extort the representative Plaintiff Schalamar Creek Mobile Homeowner’s
              Association, Inc., and the Plaintiff homeowners to amend the lot rental
              agreement for all homeowners in the Schalamar Creek Golf Mobile Home
              Park to pay cableTV and Internet assessments as a pass-on in the lot rental;

            • deprive the elderly and disabled Plaintiff homeowners of a handicap
              accessible Park clubhouse, facilities, golf course, and common areas.

          Plaintiffs request a declaratory judgment that Defendants’ conduct violates various

   Federal and Florida laws, and seeks an award of treble damages, actual, statutory, and to

   the extent permitted, punitive damages, attorneys fees and costs for themselves and each

   member of the Class.

   2.0    Jurisdiction and Venue

          2.      This action is brought under the federal Racketeer Influenced and

   Corrupt Organization (“RICO”) statute, 18 U.S.C. § 1961, et seq., and various other state

   common law doctrines or statutes. Jurisdiction is vested in this Court by virtue of 28

   U.S.C. § 1331. Plaintiffs’ claims brought under state law are so related to Plaintiffs’ federal

   claims, over which the Court has original jurisdiction, that they form part of the same

   case or controversy. Under Article III of the United States Constitution, the Court has


                                            Page 8
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 9 of 95 PageID 148




   supplemental jurisdiction over Plaintiffs’ related state common law and statutory claims

   pursuant to 28 U.S.C. § 1367. The Plaintiffs seek damages and declaratory relief pursuant

   to 28 U.S.C. § 2201.

           3.      In the alternative, the ends of justice require that the Court exercise

   personal jurisdiction over all Defendants pursuant to 18 U.S.C. § 1965(b) in that the Court

   has personal jurisdiction over at least one defendant, (2) the defendants engaged in a

   multi-district conspiracy, and (3) there is no other district in which a Court would have

   personal jurisdiction over all of the Defendants.
           4.      A substantial part of the events and omissions giving rise to the claims

   stated herein occurred in this District and a substantial part of the property that is the

   subject of this action is situated in this District. Venue is proper in this District and

   Division pursuant to 28 U.S.C. § 1391(b)(2) and pursuant to 18 U.S.C. § 1965(b).


   3.0     Statutory background:

   3.1	The Florida Legislature recognizes mobile homeowners' "unique hybrid
        tenancy" and need for regulation to protect their significant basic property
        and other rights, including their bargaining position

           5.      Florida mobile homeowners typically rent the lot underneath their home

   from the mobile home park owner pursuant to a long term lease. In 1992 the Florida

   Legislature recognized this unique hybrid tenancy and the mobile homeowners’ need
   for regulation to protect their significant basic property and other rights, including their

   bargaining position once occupancy has commenced:

                                                ***
                The Legislature finds that there are factors unique to the relationship
                between a mobile home owner and a mobile home park owner. Once
                occupancy has commenced, unique factors can affect the bargaining
                position of the parties and can affect the operation of market forces.
                Because of those unique factors, there exist inherently real and substantial
                differences in the relationship which distinguish it from other landlord-tenant

                                             Page 9
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 10 of 95 PageID 149




                 relationships. The Legislature recognizes that mobile home owners have basic
                 property and other rights which must be protected. The Legislature further
                 recognizes that the mobile home park owner has a legitimate business interest
                 in the operation of the mobile home park as part of the housing market and
                 has basic property and other rights which must be protected. This chapter
                 is created for the purpose of regulating the factors unique to the relationship
                 between mobile home owners and mobile home park owners in the
                 circumstances described herein. It recognizes that when such inequalities
                 exist between mobile home owners and mobile home park owners as a
                 result of such unique factors, regulation to protect those parties to the
                 extent that they are affected by the inequalities, while preserving and
                 protecting the rights of both parties, is required.

                                            ***
   § 723.004(1)(Emphasis added), 1992 Fla. Sess. Law Serv. Ch. 92-148 (C.S.H.B. 217

   3.2	The United States Supreme Court and California Federal District Court
        recognize the need to equalize the economic leverage mobile home park
        owners hold over mobile home owners

            6.     In the 1992 United States Supreme Court decision in Yee v. City of

   Escondido, Cal., Justice O'Connor similarly observed the unique or hybrid nature of a

   mobile home tenancy and that once occupancy has commenced that "... it is necessary

   that the owners of mobilehomes occupied within mobilehome parks be provided with the

   unique protection from actual or constructive eviction afforded by the provisions of this

   chapter [California's similar Mobilehome Residency Law, Cal.Civ.Code Ann. § 798 et

   seq.]...":
                   The term 'mobile home' is somewhat misleading. Mobile homes are
                   largely immobile as a practical matter, because the cost of moving one is
                   often a significant fraction of the value of the mobile home itself. They
                   are generally placed permanently in parks; once in place, only about 1 in
                   every 100 mobile homes is ever moved. Hirsch & Hirsch, Legal–Economic
                   Analysis of Rent Controls in a Mobile Home Context: Placement Values and
                   Vacancy Decontrol, 35 UCLA L. Rev. 399, 405 (1988). A mobile home
                   owner typically rents a plot of land, called a “pad,” from the owner of
                   a mobile home park. The park owner provides private roads within the
                   park, common facilities such as washing machines or a swimming pool,
                   and often utilities. The mobile home owner often invests in site-specific

                                           Page 10
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 11 of 95 PageID 150




                  improvements such as a driveway, steps, walkways, porches,
                  or landscaping. When the mobile home owner wishes to move, the mobile
                  home is usually sold in place, and the purchaser continues to rent the pad
                  on which the mobile home is located.

                  In 1978, California enacted its Mobilehome Residency Law, Cal.Civ.
                  Code Ann. § 798 et seq. (West 1982 and Supp.1991). The legislature
                  found “that, because of the high cost of moving mobilehomes, the
                  potential for damage resulting therefrom, the requirements relating to the
                  installation of mobilehomes, and the cost of landscaping or lot preparation,
                  it is necessary that the owners of mobilehomes occupied within
                  mobilehome parks be provided with the unique protection from actual
                  or constructive eviction afforded by the provisions of this chapter.” §
                  798.55(a).

   Yee v. City of Escondido, Cal., 503 U.S. 519, 522 (1992)(Emphasis added)

          7.      And in the 2010 decision of Guggenheim v. City of Goleta, the United

   States District Court for the Central District of California construed the same California

   remedial mobile home statute and observed that: “… Mobile homes have the peculiar

   characteristic of separating ownership of homes that are, as a practical matter, affixed to

   the land, from the land itself. Because the owner of the mobile home cannot readily

   move it to get a lower rent, the owner of the land has the owner of the mobile home

   over a barrel.….” 638 F.3d 1111 (9th Cir. 2010)[footnotes omitted][Emphasis Added]




                                           Page 11
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 12 of 95 PageID 151




   3.3	Florida Courts also recognize the need to equalize the economic leverage
        mobile home park owners hold over mobile home owners

          8.     In the 1992 decision in Herrick v. Florida Dept. of Business Regulation, Div.

   of Florida Land Sales, Condominiums and Mobile Homes, the First District Court of Appeal

   reaffirmed that the Florida Mobile Home Act is a remedial statute enacted to protect

   mobile homeowners. 595 So.2d 148 (Fla. 1st DCA 1992):
                                            ***

                 … [T]he purpose for enacting The Florida Mobile Home Act was
                 to protect mobile homeowners, by equalizing the economic leverage
                 mobile home park owners hold over the tenants. 1 J. Hauser, Florida
                 Residential Landlord–Tenant Manual, Chapter 8 (Supp.1991). In Stewart
                 v. Green, 300 So.2d 889 (Fla.1974) and Palm Beach Mobile Homes, Inc.
                 v. Strong, 300 So.2d 881 (Fla.1974), the supreme court observed that
                 the legislature had finally recognized “that a hybrid type of property
                 relationship exists between the mobile home owner and the park owner and
                 that the relationship is not simply one of landowner and tenant.” Stewart,
                 300 So.2d at 892. Mobile home tenancy usually involves persons who own
                 their residences which are of considerable size, and once set up in a park,
                 the residences are not mobile in the real sense of the word. “Because of
                 the difficulties inherent in moving the home from one settled location
                 to another, … it is hard to imagine a situation where the park owner
                 and the tenants are in an equal bargaining position on rent increases.”
                 Belcher v. Kier, 558 So.2d 1039, 1042 (Fla. 2d DCA), review denied, 570
                 So.2d 1305 (Fla.1990). See also Harris v. Martin Regency, Ltd., 576 So.2d
                 1294, 1297 (Fla.1991); Lanca Homeowners, Inc. v. Lantana Cascade of Palm
                 Beach, Ltd., 541 So.2d 1121, 1124 (Fla.), cert. denied, 493 U.S. 964, 110 S.Ct.
                 405, 107 L.Ed.2d 371 (1989); B.J. Pearce v. Doral Mobile Home Villas, Inc.,
                 521 So.2d 282 (Fla. 2d DCA 1988). The current costs of moving a mobile
                 home range from $4,000 to $10,000. See 1 J. Hauser, Landlord–Tenant
                 Manual, at 69.

                 The delivery of a prospectus to all residents of a mobile home park
                 containing twenty-six or more lots, is one factor in the legislative effort
                 to afford protection to occupants and prospective occupants of a
                 park. The prospectus is a disclosure document. Village Park Mobile Home
                 Assoc. v. State, Dept. of Business Regulation, Div. of Florida Land Sales,
                 Condominiums and Mobile Homes, 506 So.2d 426, 428 (Fla. 1st DCA),
                 review denied, 513 So.2d 1063 (Fla.1987). It is drafted by the park owner,


                                          Page 12
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 13 of 95 PageID 152




                  and must contain information as specified by [section 723.012, Florida
                  Statutes, including a description of the manner in which utilities and other
                  services are to be provided, an explanation of the manner in which lot
                  rentals will be increased, a provision for ninety days advance notice of any
                  increase or reduction in service, and disclosure of any rate increase or pass
                  through charges to which the homeowner could be subjected. Village Park
                  v. Dept. of Business Regulation, 506 So.2d at 428. That is, the prospectus
                  delineates the basis for, and the procedure governing, future rent increases.
                  [Id., at 429.] Unless the park owner fully discloses all proposed fees,
                  charges, and assessments, he waives the right to obtain such in the future.
                  Lemon v. Aspen Emerald Lakes Assoc., Ltd., 446 So.2d 177 (Fla. 5th DCA
                  1984)]
                                               ***
   Herrick v. Florida Dept. of Business Regulation, Div. of Florida Land Sales, Condominiums
   and Mobile Homes, 595 So.2d 148 (Fla. 1st DCA 1992)(Emphasis added)

   3.4    The Florida Mobile Home Act provides broad protections for mobile home
          owners

          9.      The homeowner protections of the Florida Mobile Home Act include:

                  • An express statutory obligation of good faith and fair dealing in the

                      performance or enforcement of every rental agreement or duty;1

                  • "Lot rental agreement" is broadly defined to include “any mutual

                      understanding or lease, whether oral or written;" 2

                  • Required statutory provisions are deemed to be a part of the lot rental
                      agreement;3

                  • Lot rental agreement may not contain any rule or regulation prohibited

                      by or inconsistent with the Florida Mobile Home Act;4

                  • Any provision in the lot rental agreement is void and unenforceable to

                      the extent that it attempts to waive or preclude the rights, remedies,

                      or requirements set forth in the Florida Mobile Home Act or arising

   1      § 723.021
   2      § 723.003(10)
   3      § 723.031(2)
   4      § 723.031(1)

                                          Page 13
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 14 of 95 PageID 153




                       under law;5

                  • Park rules and regulations and the prospectus are deemed to be

                       incorporated into the lot rental agreement;6

                  • Rental terms shall be for a minimum of one year;7

                  • No rental agreement shall provide for, nor be construed for, the

                       termination of tenancy or the eviction of a mobile home owner on a

                       ground other than one contained in § 723.061.8

   3.5    The Florida Mobile Home Act provides significant obligations, duties and
          restrictions upon park owners

          10.     "Park owner" is broadly defined to also include the property operator

   who has been delegated the authority to act as the park owner in matters relating to the

   administration and management of the mobile home park.9 The obligations, duties, and

   restrictions imposed upon both park owner and operator include:

                  • The park owner must comply with applicable building, housing, and

                       health codes;

                  • The park owner must maintain buildings and improvements in

                       common areas in a good state of repair and maintenance;10

                  • The park owner must maintain the common areas in a good state of

                       appearance, safety, and cleanliness;11

                  • The park owner must provide access to common areas, including

                       buildings and improvements at all reasonable times for the

                       homeowners and their guests.12

   5      § 723.032(2)
   6      § 723.031(10)
   7      § 723.031(4)
   8      §§723.031(9), 723.032(1)
   9      §§ 723.003(13), 723.003(16)
   10     § 723.022(2)
   11     § 723.022(2)
   12     § 723.022(3)

                                           Page 14
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 15 of 95 PageID 154




                 • The park owner must maintain utility connections and systems in

                      proper operating condition;13

                 • The park owner must comply with park rules and regulations and

                      require that other persons also comply and conduct themselves in

                      a manner that does not unreasonably disturb the homeowners or

                      constitute a breach of the peace;14

                 • The park owner is expressly prohibited from committing unreasonable

                      acts. “Unreasonable” is defined to mean arbitrary, capricious, or

                      inconsistent with the Florida Mobile Home Act;15

                 • The park owner is expressly prohibited from committing

                      discriminatory acts. “Discriminatory” means that a homeowner is

                      being treated differently as to the rent charged, the services rendered,

                      or an action for possession or other civil action being taken by the park

                      owner, without a reasonable basis for the different treatment;16

                 • The park owner may not discriminatorily increase a home owner's lot

                      rent or discriminatorily decrease services to a home owner, or bring or

                      threaten to bring an action for eviction or other civil action primarily

                      because the park owner is retaliating against the home owner. The

                      park owner may not retaliate against the homeowner for: 1) his or her

                      good faith complaints to a governmental agency charged with enforcing

                      regulations in a mobile home park; 2) the homeowner's organization,

                      encouragement, or participation in a homeowner's association; or 3)

                      the homeowner has complained to the park owner for failure to comply

                      with §723.022. 17
   13    §723.022(4)
   14    § 723.022(5)
   15    §§ 723.003(20), 723.033(3), 723.037(5), 723.037(5), 723.037(5), 723.054(2), 723.059(1), 723.025
   16    §§ 723.003(1), 723.031(5), 723.058(5), 723.0615
   17    § 723.0615

                                              Page 15
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 16 of 95 PageID 155




   3.6	The park owner may not collect a charge which results in payment of money
        previously collected as part of lot rental

          11.     The park owner may not collect a charge which results in payment of

   money for sums previously collected as part of the lot rental amount:

                  • Ad valorem property taxes, non-ad valorem assessments, and utility

                       charges may be passed on only if those charges are not otherwise being

                       collected in the remainder of the lot rental amount and they were

                       disclosed prior to tenancy, were being passed on as a matter of custom

                       between the park owner and the mobile home owner, or the passing on

                       was authorized by law;18

                  • Ad valorem property taxes, non-ad valorem assessments, and utility

                       charges may be passed on only within one year of the date the park

                       owner remits payment of the charge.19

   3.7	The park owner may not terminate a mobile homeowner's continuous tenancy
        or evict but for very limited grounds

          12.     A properly promulgated rule or regulation may not be arbitrarily applied

   and used as a ground for eviction.20 Those very limited grounds for termination of tenancy

   and eviction of a mobile home owner, occupant, or home are:

                  • nonpayment of lot rental;21

                  • conviction of a crime committed in the Park detrimental to the health,

                       safety, or welfare of other residents of the mobile home park;22

                  • violation of rule or regulation, rental agreement provision, or the

                       Florida Mobile Home Act which is found by any court to have been

                       an act that endangered the life, health, safety, or property of the park

   18     § 723.031(5)(c)
   19     § 723.031(5)(c)
   20     § 723.061(1)(c)
   21     § 723.061(1)(a)
   22     § 723.061(1)(b)

                                            Page 16
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 17 of 95 PageID 156




                       residents or employees or the peaceful enjoyment of the mobile home

                       park by its residents;23

                   • a second violation of the same rule or regulation, rental agreement

                       provision, or the Florida Mobile Home Act within 12 months if the

                       park owner has noticed the mobile home owner, tenant, or occupant

                       within 30 days after the first violation, which specified the actions of

                       the mobile home owner, tenant, or occupant that caused the violation

                       and gave the mobile home owner, tenant, or occupant 7 days to correct

                       the noncompliance;24

                   • a change in use of the land comprising the mobile home park, or the

                       portion thereof from which mobile homes are to be evicted, from

                       mobile home lot rentals to some other use.25

   3.8	The park owner must deliver to the homeowner an administratively approved
        prospectus prior to entering into an enforceable lot rental agreement

          13.      The prospectus or offering circular together with its exhibits is a disclosure

   document intended to afford protection to mobile homeowners. The purpose of the

   document is to disclose the representations of the mobile home park owner concerning

   the operations of the mobile home park.26 It must detail the Park services, facilities, and all

   financial obligations of the tenancy:

                   • Prior to entering into an enforceable rental agreement for a mobile

                       home lot, the park owner shall deliver to the homeowner a prospectus

                       approved by the division together with all of the exhibits. Delivery shall

                       be made prior to execution of the lot rental agreement or at the time of

                       occupancy, whichever occurs first;27
   23     § 723.061(1)(c)1
   24     § 723.061(1)(c)2
   25     § 723.061(1)(d)
   26     § 723.011(3)
   27     §§ 723.011(1)(a) and (2); see also Rule 61B-31.001(12), Fla. Admin. Code

                                                Page 17
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 18 of 95 PageID 157




                  • The park owner may request that the homeowner sign a receipt

                         indicating that the homeowner has received a copy of the prospectus,

                         the rules and regulations, and other pertinent documents so long as

                         any such documents are clearly identified in the receipt itself. Such a

                         receipt shall indicate nothing more than that the documents identified

                         herein have been received by the mobile home owner;28

                  • If the park owner fails to deliver the prospectus and exhibits to the

                         prospective lessee prior to the execution of the lot rental agreement

                         or prior to initial occupancy, the rental agreement is voidable by the

                         lessee until 15 days after the receipt by the lessee of the prospectus and

                         exhibits. Upon written notice of cancellation by the lessee, the lessee

                         will be entitled to a refund from the park owner of any deposit together

                         with relocation costs for the mobile home, or the market value of the

                         home and any paid appurtenances.29

   3.9	The park owner must provide a 90 day advance written notice before increase
        in lot rental amount, reduction in services or utilities, or change in rules and
        regulations

          14.     The park owner must give written notice to each affected mobile home

   owner and the board of directors of the homeowners’ association at least 90 days before

   any increase in lot rental amount or reduction in services or utilities provided by the park

   owner or change in rules and regulations:

                  • The home owner’s right to the 90-day notice may not be waived or

                         precluded by a home owner, or the homeowners’ committee, in an

                         agreement with the park owner;30


   28     § 723.011(5)
   29     § 723.014
   30     § 723.037(1)

                                              Page 18
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 19 of 95 PageID 158




                 • The park owner may be compelled by the incorporated homeowners'

                      association to meet with the association's statutory negotiating

                      committee to explain the material factors which accompany the

                      decision to increase the lot rental or reduce services, or change

                      utilities;31

                 • At the meeting, the park owner shall in good faith disclose and explain

                      all material factors resulting in the decision to increase the lot rental

                      amount, reduce services or utilities, or change rules and regulations,

                      including how those factors justify the specific change proposed.

                      The park owner may not limit the discussion of the reasons for the

                      change to generalities only, such as, but not limited to, increases in

                      operational costs, changes in economic conditions, or rents charged

                      by comparable mobile home parks. For example, if the reason for an

                      increase in lot rental amount is an increase in operational costs, the

                      park owner must disclose the item or items which have increased,

                      the amount of the increase, any similar item or items which have

                      decreased, and the amount of the decrease. If an increase is based upon

                      the lot rental amount charged by comparable mobile home parks, the

                      park owner shall disclose, and provide in writing to the committee at

                      or before the meeting, the name, address, lot rental amount, and any

                      other relevant factors relied upon by the park owner, such as facilities,

                      services, and amenities, concerning the comparable mobile home

                      parks. The information concerning comparable mobile home parks to

                      be exchanged by the parties is to encourage a dialogue concerning the

                      reasons used by the park owner for the increase in lot rental amount

   31    § 723.037(4)(b)1

                                           Page 19
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 20 of 95 PageID 159




                         and to encourage the home owners to evaluate and discuss the reasons

                         for those changes with the park owner. The park owner shall prepare a

                         written summary of the material factors and retain a copy for 3 years.

                         The park owner shall provide the committee a copy of the summary at

                         or before the meeting;32

                    • "Market rent" is defined to mean that rent which would result from

                         market forces absent an unequal bargaining position between mobile

                         home park owners and mobile home owners;33

                    • In determining market rent, the court may consider rents charged

                         by comparable mobile home parks in its competitive area. To be

                         comparable, a mobile home park must offer similar facilities, services,

                         amenities, and management.34

   3.10	The park owner may not interfere with the assumption of the resale seller's
         existing prospectus by the resale home purchaser

           15.      The resale mobile home owner has a statutory right to sell his or her home

   and accompanying pre-existing prospectus. The resale purchaser also has an express

   statutory right to assume the resale seller's existing prospectus:

                    • A purchaser of a mobile home has the right to assume the remainder
                         of the term of any rental agreement then in effect between the park

                         owner and the seller and shall be entitled to rely on the terms and

                         conditions of the prospectus or offering circular as delivered to the

                         initial recipient;35



   32        § 723.037(4)(b)
   33        § 723.033(4)
   34        § 723.033(5)
   35        § 723.059(3); Rule 61B-31.001(4), Fla. Admin. Code: (4) "The prospectus distributed to a home
   owner or prospective home owner shall be binding for the length of the tenancy, including any assumptions
   of that tenancy, and may not be changed except in the following circumstances: ..."

                                                Page 20
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 21 of 95 PageID 160




                 • A park owner may increase the rental amount to be paid by the

                        purchaser upon the expiration of the assumed rental agreement in

                        an amount deemed appropriate by the mobile home park owner, so

                        long as such increase is disclosed to the purchaser prior to his or her

                        occupancy and is imposed in a manner consistent with the initial

                        offering circular or prospectus and the Florida Mobile Home Act;36

                 • Lifetime leases and the renewal provisions in automatically renewable

                        leases, both those existing and those entered into after July 1, 1986, are

                        not assumable unless otherwise provided in the mobile home lot rental

                        agreement or unless the transferee is the home owner’s spouse. The

                        right to an assumption of the lease by a spouse may be exercised only

                        one time during the term of that lease.37

   3.11	The Court has broad discretion to fashion relief for mobile homeowners

         16.     The Court may:

                 • find a mobile home lot rental amount, rent increase, or change, or

                        any provision of the rental agreement, to be unreasonable. The court

                        may enforce the remainder of the lot rental agreement without the

                        unreasonable provision or limit the application of the unreasonable
                        provision so as to avoid any unreasonable result;38

                 • find that a party to a lot rental agreement or duty under the Florida

                        Mobile Home Act has not complied with its obligations of good faith

                        and fair dealing and award reasonable attorneys fees and costs to the

                        prevailing party for proving noncompliance;39

   36    § 723.059(4)
   37    § 723.059(5)
   38    § 723.033(1)
   39    § 723.021

                                             Page 21
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 22 of 95 PageID 161




                      • rescind a contract or award damages to a mobile homeowner who

                         reasonably relies upon any material statement or information that is

                         false or misleading and published by or under authority from the park

                         owner in advertising and promotional materials, including, but not

                         limited to, a prospectus, the items required as exhibits to a prospectus,

                         brochures, and newspaper advertising.40

   4.0      Parties

   4.1	Plaintiffs: Schalamar Creek Mobile Homeowner’s Association, Inc.
        (“Schalamar HOA”)

            17.       Plaintiff The Schalamar Creek Mobile Homeowner’s Association, Inc.,

   (“Schalamar HOA”) is an incorporated mobile home owner association and the legal

   representative under § 723.075 (1), Fla. Stat., of a class of 1,000 elderly current and

   former bona fide mobile home owners in the Schalamar Creek Golf Mobile Home Park,

   4500 US Highway 92 East, Polk County, Lakeland, Florida. Schalamar Creek Golf Mobile

   Home Park is an age 55 and older mobile home park with 876 mobile home lots (with a

   maximum of 1,000 lots expected).

            18.       Schalamar HOA represents all of the mobile homeowners in the Park "... in

   all matters relating to the Florida Mobile Home Act." See §§ 723.075(1) and 723.076(1); see

   also Rule 1.222, Fla. R. Civil P.41
   40       § 723.017
   41       § 723.075(1); see also Rule 1.222: Fla. R. Civ. P. , Mobile Homeowners' Associations, which reads:

            A mobile homeowners' association may institute, maintain, settle, or appeal actions or
            hearings in its name on behalf of all homeowners concerning matters of common interest,
            including, but not limited to: the common property; structural components of a building
            or other improvements; mechanical, electrical, and plumbing elements serving the park
            property; and protests of ad valorem taxes on commonly used facilities. If the association
            has the authority to maintain a class action under this rule, the association may be joined
            in an action as representative of that class with reference to litigation and disputes
            involving the matters for which the association could bring a class action under this.
            Nothing herein limits any statutory or common law right of any individual homeowner
            or class of homeowners to bring any action which may otherwise be available. An action
            under this rule shall not be subject to the requirements of rule 1.220.

   Lanca Homeowners, Inc. v. Lantana Cascade of Palm Beach, Ltd., 541 So.2d 1121 (Fla. 1988)("... we similarly
   note that the unique features of mobile home residency call for an effective procedural format

                                                  Page 22
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 23 of 95 PageID 162




            19.      The officers and directors of the Schalamar HOA have a fiduciary

   relationship to the homeowners and must discharge their duties in good faith.42

            20.      Schalamar HOA has the authority to initiate mediation and litigation on

   behalf of all of the homeowners regarding an increase in lot rental amount, reduction in

   services or utilities, or change of rules and regulations.43

            21.      If the park owner offers the Park for sale to the general public or receives

   an "unsolicited" offer to purchase the Park, the Schalamar HOA has a right to be notified

   of the offer, the price and the terms and conditions of sale, and permitted 45 days to exe-

   cute a contract meeting the price, terms and conditions.44 Schalamar HOA has the express

   statutory right to negotiate for, acquire, and operate the mobile home park on behalf of the

   mobile home owners.45


   4.2      Defendants

   4.2.1 Steven Adler (“Adler”)

            22.      Defendant Steven Adler (“Adler”) is an individual who currently

   resides in Lee County, Florida. Adler is a partner and co-investor with Defendant The

   Northwestern Mutual Life Insurance Company. Adler is the President, CEO, Owner,

   and the managing member of Defendant Murex Properties, L.L.C., since 2004 in Lee

   County, Florida at 12629 New Brittany Blvd., Bldg. 16, Fort Myers, Florida. Adler is also

   the managing member of the following Murex-related entities at the above Fort Myers

   address: Murex Management, LLC, and Murex Home Sales, LLC (since 2007); Murex

   Entertainment, LLC (since 2011); and Murex Housing, LLC (since 2018). Adler is also

   for resolving disputes between park owners and residents concerning matters of shared interest.
   Again, we recognize the usefulness of the policy sought to be asserted by the legislature. Pursuant to
   Florida Rule of Judicial Administration 2.130(a), we adopt the following to be titled "Mobile Homeowners'
   Association," to be numbered Florida Rule of Civil Procedure 1.222, and to be effective immediately....")
   (Emphasis Added)
   42        § 723.078(2)(c)8
   43        §723.037(1)
   44        § 723.071(1)(a)
   45        §§ 723.077(1), 723.079(1) and (3)

                                                 Page 23
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 24 of 95 PageID 163




   engaged in business at Schalamar Creek Golf Mobile Home Park, 4500 US Highway 92

   East, Polk County, Lakeland, Florida.

          23.     Adler is the “mobile home park owner” of Schalamar Creek Golf Mobile

   Home Park as defined by § 723.003(13), Fla. Stat., which includes an “owner” or

   “operator.” Adler is also an “operator” of Schalamar Creek Golf Mobile Home Park as

   defined by § 723.003(16), Fla. Stat., as “a person who has been delegated the authority

   to act as the park owner in matters relating to the administration and management of the

   mobile home park, including, but not limited to, authority to make decisions relating to

   the mobile home park.”

          24.     Adler is the current membership committee chair for Defendant Florida

   Manufactured Housing Association, Inc., and has previously held leadership positions for

   Defendant Florida Manufactured Housing Association, Inc.

   4.2.2 Lorraine DeMarco (“DeMarco”)

          25.     Defendant Lorraine DeMarco (“DeMarco”) is an individual who currently

   resides in Polk County, Florida. DeMarco is an employee of Defendant Murex Properties,

   and is the Home Sales Manager for Murex Properties, at Schalamar Creek Golf Mobile

   Home Park, 4500 U.S. Highway 92 East, Lakeland, Florida.

          26.     DeMarco is the “mobile home park owner” of Schalamar Creek Golf

   Mobile Home Park as defined by § 723.003(13), Fla. Stat., which includes an “owner” or

   “operator.” DeMarco is also an “operator” of Schalamar Creek Golf Mobile Home Park

   as defined by § 723.003(16), Fla. Stat., as “a person who has been delegated the authority

   to act as the park owner in matters relating to the administration and management of the

   mobile home park, including, but not limited to, authority to make decisions relating to

   the mobile home park.”




                                           Page 24
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 25 of 95 PageID 164




   4.2.3 R. Scott Provost (“Provost”)

          27.     Defendant R. Scott Provost (“Provost”) is an individual who currently

   resides in Polk County, Florida. Provost is a Regional Vice President (since July 2017)

   and an employee of Defendant Murex Properties. Provost was formerly the Home Sales

   Manager for Murex Properties at Schalamar Creek Golf Mobile Home Park, 4500 U.S.

   Highway 92 East, Lakeland, Florida.

          28.     Provost is the “mobile home park owner” of Schalamar Creek Golf

   Mobile Home Park as defined by § 723.003(13), Fla. Stat., which includes an “owner” or

   “operator.” Provost is also an “operator” of Schalamar Creek Golf Mobile Home Park as

   defined by § 723.003(16), Fla. Stat., as “a person who has been delegated the authority

   to act as the park owner in matters relating to the administration and management of the

   mobile home park, including, but not limited to, authority to make decisions relating to

   the mobile home park.”

   4.2.4 Charles Crook (“Crook”)

          29.     Defendant Charles Crook (“Crook”) is an individual who currently

   resides in Pinellas County, Florida. Crook is formerly an employee of Defendant Murex

   Properties, and was the Vice President from February 2015 to August 2017 for Murex

   Properties, at Schalamar Creek Golf Mobile Home Park. His responsibilities “... included

   the day to day management of a nationwide portfolio of manufactured home communities

   [and c]omplete P & L responsibility including sales, marketing, operations, customer

   service, construction and asset management.”46

          30.     Crook was the “mobile home park owner” of Schalamar Creek Golf

   Mobile Home Park as defined by § 723.003(13), Fla. Stat., which includes an “owner” or

   “operator.” Crook was also an “operator” of Schalamar Creek Golf Mobile Home Park

   as defined by § 723.003(16), Fla. Stat., as “a person who has been delegated the authority

   46     https://www.linkedin.com/in/charles-crook-a2050950/

                                            Page 25
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 26 of 95 PageID 165




   to act as the park owner in matters relating to the administration and management of the

   mobile home park, including, but not limited to, authority to make decisions relating to

   the mobile home park.”

   4.2.5 Marti Newkirk (“Newkirk”)

          31.     Defendant Marti Newkirk (“Newkirk”) is an individual who currently

   resides in Polk County, Florida. Newkirk is formerly an employee of Defendant Murex

   Properties, and was the Community Manager from May 2005 to December 2017 for

   Murex Properties, at Schalamar Creek Golf Mobile Home Park.

          32.     Newkirk was the “mobile home park owner” of Schalamar Creek Golf

   Mobile Home Park as defined by § 723.003(13), Fla. Stat., which includes an “owner”

   or “operator.” DeMarco was also an “operator” of Schalamar Creek Golf Mobile

   Home Park as defined by § 723.003(16), Fla. Stat., as “a person who has been delegated

   the authority to act as the park owner in matters relating to the administration and

   management of the mobile home park, including, but not limited to, authority to make

   decisions relating to the mobile home park.”

   4.2.6 Murex Properties, L.L.C. (“Murex Properties”)

          33.     Defendant Murex Properties, L.L.C. (“Murex Properties”), is a Foreign

   (Michigan) limited liability company since 2004 in Lee County, Florida at 12629 New

   Brittany Blvd., Bldg. 16, Lee County, Fort Myers, Florida and is also engaged in business

   at Schalamar Creek Golf Mobile Home Park, 4500 US Highway 92 East, Polk County,

   Lakeland, Florida.

          34.     Murex Properties is the “mobile home park owner” of Schalamar Creek

   Golf Mobile Home Park as defined by § 723.003(13), Fla. Stat., which includes an

   “owner” or “operator.” Murex Properties is also an “operator” of Schalamar Creek Golf

   Mobile Home Park as defined by § 723.003(16), Fla. Stat., as “a person who has been

   delegated the authority to act as the park owner in matters relating to the administration

                                          Page 26
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 27 of 95 PageID 166




   and management of the mobile home park, including, but not limited to, authority to

   make decisions relating to the mobile home park.” Murex Properties is a “person” as

   defined by §1.01(3), Fla. Stat., to include: “… individuals, children, firms, associations,

   joint adventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries,

   corporations, and all other groups or combinations.” “The singular includes the plural

   and vice versa.” §1.01(1), Fla. Stat.

   4.2.7	The Northwestern Mutual Life Insurance Company
          (“Northwestern Mutual”)
          35.     Defendant The Northwestern Mutual Life Insurance Company

   (“Northwestern Mutual”), is a Foreign (Wisconsin) corporation since 1957 at 720 East

   Wisconsin Ave., Milwaukee, Wisconsin and is engaged in business at Schalamar Creek

   Golf Mobile Home Park, 4500 US Highway 92 East, Polk County, Lakeland, Florida.

   Northwestern Mutual and a relevant subsidiary include Northwestern Mutual Investment

   Management Company, LLC, which manages Northwestern Mutual's investments in,

   inter alia, mortgage loans and real estate equity.

          36.     Northwestern Mutual is the “mobile home park owner” of Schalamar

   Creek Golf Mobile Home Park as defined by § 723.003(13), Fla. Stat., which includes an

   “owner” or “operator.” Northwestern Mutual is also an “operator” of Schalamar Creek

   Golf Mobile Home Park as defined by § 723.003(16), Fla. Stat., as “a person who has been
   delegated the authority to act as the park owner in matters relating to the administration

   and management of the mobile home park, including, but not limited to, authority to

   make decisions relating to the mobile home park.” Northwestern Mutual is a “person” as

   defined by §1.01(3), Fla. Stat., to include: “… individuals, children, firms, associations,

   joint adventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries,

   corporations, and all other groups or combinations.” “The singular includes the plural

   and vice versa.” §1.01(1), Fla. Stat.

                                            Page 27
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 28 of 95 PageID 167




   4.2.8 Randall Knapp (“Knapp”)

          37.     Defendant Randall Knapp (“Knapp”) is an individual who currently

   resides in Polk County, Florida at 361 Denton Ave., Auburndale, Florida.

   		             a.      Knapp is a Managing Member of Schalamar Development Group,

   LLC, a Florida limited liability company since 2005, which operates in Polk County,

   Florida at 361 Denton Ave., Auburndale, Florida.

   		             b.      Knapp is a Director, and former President/Treasurer/Secretary

   of Schalamar GP, a Florida corporation since 1999 (dissolved September 22, 2017),
   which operated in Polk County, Florida at 361 Denton Ave., Auburndale, Florida. The

   corporation was capitalized with 1,000 shares of common stock at $1.00 par value per

   share or a total, of $1,000.00.

   		             c.      Knapp is a Director, and former Treasurer/Secretary of Schalamar

   Creek Golf Club, Inc. ("Schalamar Golf Club"), a Florida corporation since 1986 (dissolved

   September 26, 2014), which operated in Polk County, Florida at 361 Denton Ave.,

   Auburndale, Florida.

   		             d.      Knapp is a Director, and former President of Schalamar Creek

   Mobile Home Sales, Inc., a Florida corporation since 1986 (dissolved September 25, 2009),

   which operated in Polk County, Florida at 4500 U.S. Highway 92 East, Suite 1030,

   Lakeland, Florida 33801.

   		             e.      Knapp is a General Partner to Schalamar Creek Golf & Country

   Club Community, Ltd., a Florida limited partnership which operated in Polk County,

   Florida since 1999 (dissolved September 22, 2017) at 361 Denton Ave., Auburndale, Florida.

          38.     At all times material, Knapp was the “mobile home park owner” of

   Schalamar Creek Golf Mobile Home Park as defined by § 723.003(13), Fla. Stat., which

   includes an “owner” or “operator.” Knapp was also an “operator” of Schalamar Creek

   Golf Mobile Home Park as defined by § 723.003(16), Fla. Stat., as “a person who has been

                                          Page 28
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 29 of 95 PageID 168




   delegated the authority to act as the park owner in matters relating to the administration

   and management of the mobile home park, including, but not limited to, authority to make

   decisions relating to the mobile home park.”

   4.2.9 Julie Jennings, f/k/a Julie Knapp (“Jennings”)

          39.     Defendant Julie Jennings, f/k/a Julie Knapp (“Jennings”) is an individual

   who currently resides in Polk County, Florida at 5534 Old Berkley Rd., Auburndale,

   Florida.

          40.     Jennings is the sister of Defendant Knapp and the owner and Secretary of

   Defendant J & J Sanitation Services, Inc., along with her husband and President of the

   corporation, Thomas Jennings. Jennings, J & J Sanitation, and Thomas Jennings are the

   beneficiaries of a long-term multi-year million dollar contract gifted by Knapp to Jennings,

   J & J Sanitation, and Thomas Jennings for the exclusive provision of trash pick-up in

   Schalamar Creek Golf Mobile Home Park and paid for by the elderly homeowners in

   perpetuity.

   4.2.10 J & J Sanitation Services, Inc. (“J & J Sanitation”)

          41.     Defendant J & J Sanitation Services, Inc. (“J & J Sanitation”) is a Florida

   corporation which operates in Polk County, Florida, at 5534 Old Berkley Rd., Auburndale,

   Florida.

          42.     J & J Sanitation Services, Inc., is owned and operated by Defendant

   Jennings, the sister of Defendant Knapp, and her husband and President of the

   corporation, Thomas Jennings. J & J Sanitation, Jennings, and Thomas Jennings are the

   beneficiaries of a long-term multi-year million dollar contract gifted by Knapp to J & J

   Sanitation, Jennings, and Thomas Jennings for the exclusive provision of trash pick-up

   in Schalamar Creek Golf Mobile Home Park and paid for by the elderly homeowners in

   perpetuity.



                                           Page 29
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 30 of 95 PageID 169




   4.2.11 Osprey Links, LLC (“Osprey Links”)

          43.     Defendant Osprey Links, LLC (“Osprey Links”), f/k/a Osprey Links

   Joint Venture (a Florida general partnership), is a subsidiary of Defendant Northwestern

   Mutual, and is a converted Foreign (Delaware) limited liability company since 2008 at

   720 East Wisconsin Ave., Milwaukee, Wisconsin. Its Managing Member is NM Imperial,

   LLC, a Foreign (Delaware) limited liability company since 2005, and Brady, Inc., f/k/a RE

   Corp., a Foreign (Delaware) corporation since 1997: both operating at 720 East Wisconsin

   Ave., Milwaukee, Wisconsin.

          44.     “Osprey Links” is the “mobile home park owner” of Schalamar Creek

   Golf Mobile Home Park, as defined by § 723.003(13), Fla. Stat., which includes an

   “owner” or “operator.” Osprey Links is also an “operator” of Schalamar Creek Golf

   Mobile Home Park as defined by § 723.003(16), Fla. Stat., as “a person who has been

   delegated the authority to act as the park owner in matters relating to the administration

   and management of the mobile home park, including, but not limited to, authority

   to make decisions relating to the mobile home park.” Osprey Links is a “person” as

   defined by §1.01(3), Fla. Stat., to include: “… individuals, children, firms, associations,

   joint adventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries,

   corporations, and all other groups or combinations.” “The singular includes the plural

   and vice versa.” §1.01(1), Fla. Stat.

   4.2.12 Schalamar GP, Inc. (“Schalamar GP”)

          45.     Defendant Schalamar GP, Inc. (“Schalamar GP”), is a Florida corporation

   since 1999 (dissolved September 22, 2017), which operated in Polk County, Florida at 361

   Denton Ave., Auburndale, Florida. The corporation was capitalized with 1,000 shares of

   common stock at $1.00 par value per share or a total, of $1,000.00.

          46.     Schalamar GP is the “mobile home park owner” of Schalamar Creek

   Golf Mobile Home Park as defined by § 723.003(13), Fla. Stat., which includes an

                                            Page 30
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 31 of 95 PageID 170




   “owner” or “operator.” Schalamar GP is also an “operator” of Schalamar Creek Golf

   Mobile Home Park as defined by § 723.003(16), Fla. Stat., as “a person who has been

   delegated the authority to act as the park owner in matters relating to the administration

   and management of the mobile home park, including, but not limited to, authority

   to make decisions relating to the mobile home park.” Schalamar GP is a “person” as

   defined by §1.01(3), Fla. Stat., to include: “… individuals, children, firms, associations,

   joint adventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries,

   corporations, and all other groups or combinations.” “The singular includes the plural

   and vice versa.” §1.01(1), Fla. Stat.

   4.2.13 Richard Lee (“Lee”)

          47.     Defendant Richard Lee (“Lee”) is an individual who currently resides

   in Leon County, Florida. Lee is a licensed Florida lawyer since 1980, a partner and/or

   an employee or shareholder of Defendant Lutz, Bobo & Telfair, P.A., d/b/a Lutz, Bobo,

   Telfair, Eastman & Lee, 2155 Delta Blvd., Suite 201B, Tallahassee, Florida. Lee, a partner

   and/or principal of Lutz Bobo Law Firm, is a founding or participating member and

   lobbyist for the FMHA.

   4.2.14 David Eastman (“Eastman”)

          48.     Defendant David Eastman (“Eastman”) is an individual who currently

   resides in Leon County, Florida. Eastman is a licensed Florida lawyer since 1990, a

   partner and/or an employee or shareholder of Defendant Lutz, Bobo & Telfair, P.A.,

   d/b/a Lutz, Bobo, Telfair, Eastman & Lee, 2155 Delta Blvd., Suite 201B, Tallahassee,

   Florida. Eastman, a partner and principal of Lutz Bobo Law Firm, is General Counsel and

   a founding member and lobbyist for the FMHA.




                                            Page 31
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 32 of 95 PageID 171




   4.2.15 Lutz, Bobo & Telfair, P.A. (“Lutz Bobo Law Firm”)

           49.     Defendant Lutz, Bobo & Telfair, P.A. (“Lutz Bobo Law Firm”), d/b/a

   Lutz, Bobo, Telfair, Eastman & Lee, f/k/a Lutz, Webb & Bobo, P.A., is a Florida

   corporation which operates in Leon County, Florida at 2155 Delta Blvd., Suite 201B,

   Tallahassee, Florida and in Sarasota County, Florida at One Sarasota Tower, Two North

   Tamiami Trail, Fifth Floor, Sarasota, Florida. Lutz Bobo Law Firm is a founding member

   and lobbyist for the FMHA. Lutz Bobo Law Firm is a “person” as defined by §1.01(3),

   Fla. Stat., to include: “… individuals, children, firms, associations, joint adventures,

   partnerships, estates, trusts, business trusts, syndicates, fiduciaries, corporations, and

   all other groups or combinations.” “The singular includes the plural and vice versa.”

   §1.01(1), Fla. Stat.
   4.2.16		        Florida Manufactured Housing Association, Inc. (“FMHA”)

           50.     Defendant Florida Manufactured Housing Association, Inc. (“FMHA”)

   is a Florida corporation which operates in Leon County, Florida at 1284 Timberlane Rd.,

   Tallahassee, Florida and throughout Florida. FMHA is a representative and an agent

   of the Defendants. Eastman, a partner and principal of Lutz Bobo Law Firm, is General

   Counsel and a founding member and lobbyist for the FMHA. FMHA is a “person” as

   defined by §1.01(3), Fla. Stat., to include: “… individuals, children, firms, associations,

   joint adventures, partnerships, estates, trusts, business trusts, syndicates, fiduciaries,

   corporations, and all other groups or combinations.” “The singular includes the plural

   and vice versa.” §1.01(1), Fla. Stat.




                                            Page 32
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 33 of 95 PageID 172




   5.0     Class Representation Allegations

           51.     Plaintiffs bring this class action on behalf of themselves individually and all

   others similarly situated, pursuant to Fed. R. Civil P. 23.

           52.     The proposed Class consists of all persons who are or were mobile

   homeowners in the Schalamar Creek Golf Mobile Home Park from 2009 to the present

   and have identical, or substantially similar underlying mobile home lot rental agreements

   with identical or substantially similar restrictions or sub-parts requiring, inter alia:

            • the forced surrender of the Plaintiff homeowners’ resale purchasers’ right
              to assume the resale sellers’ less expensive lot rental prospectus (denoted
              P1 through P5) and instead require the Plaintiff homeowners to assume
              and adopt a later P6 prospectus requiring significantly higher lot rental and
              an increased rent escalation percentage, and causing a $10,000 to $15,000
              reduction in resale value;

            • payment by the Plaintiff homeowners of fraudulent, excessive, and
              improperly calculated ad valorem tax pass-ons resulting from the fraudulent
              2011 sale and purchase of the Park by the Defendants and currently illegal and
              fraudulent inclusion of ad valorem tax pass-ons related to income producing
              portions of the Park clubhouse, a bank, a restaurant, and RV storage lot;

            • direct-billed annual payment by the Plaintiff homeowners of perpetual
              sanitation costs to Defendant Jennings, Defendant Knapp's sister and her
              family-owned corporation, J & J Sanitation Services, as a condition of home
              ownership.

           53.     The Class includes those Plaintiffs who have been forced or expect to be

   forced to be fraudulently required to surrender of the resale purchasers’ right to assume

   the resale sellers’ pre-existing prospectus.

           54.     The Class includes those Plaintiffs who have suffered retaliation or expect

   to suffer retaliation by the Defendants as a result of their and their Schalamar HOA's

   criticism of the Defendants’ insistence that all listing or purchasing homeowners assume

   and adopt the P6 prospectus.

           55.     The Class includes those Plaintiffs who have paid the excessive ad valorem

                                            Page 33
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 34 of 95 PageID 173




   pass-ons and the perpetual sanitation costs or who received threats of liens or eviction or

   restrictions of their use of Park facilities or amenities for their nonpayment.

          56.     The Class includes those elderly and disabled Plaintiff homeowners who

   have suffered the deprivation or expect to suffer the deprivation of a handicap accessible

   Park clubhouse, facilities, golf course, and common areas.

          57.     Excluded from the Class are Defendants, their affiliates, employees,

   officers and directors, persons or entities that market or sell homes in Schalamar Creek

   Golf Mobile Home Park, the judge(s) assigned to this case, and the attorneys of record in

   this case. Plaintiffs reserve the right to amend the Class definition if discovery and further

   investigation reveal that the Class should be expanded or otherwise modified.

          58.     This action is properly brought as a class action because:

   		             (a)     The proposed Class is so numerous and geographically dispersed

   throughout the United States and Canada that the joinder of all Class Members is

   impracticable. The number of Class members is approximately 1,000 persons, and is

   expected to grow as homes in Schalamar Creek Golf Mobile Home Park are resold. Many

   of the Class Members are seasonal residents of Florida and reside in other portions of the

   United States and Canada during the remainder of the year;

   		             (b)     The disposition of Plaintiffs’ and proposed Class Members’ claims

   in a class action will provide substantial benefits to both the parties and the Court;

   		             (c)     The proposed Class is ascertainable and there is a well-defined

   community of interest in the questions of law or fact alleged herein since the rights of

   each proposed Class Member were infringed or violated in the same or similar fashion and

   uniform manner;

   		             (d)     There are questions of law and fact common to the proposed Class

   which predominate over any questions that may affect particular Class Members. Such

   common questions of law and fact include but are not limited to:

                                           Page 34
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 35 of 95 PageID 174




   			                      1.      Whether Defendants violated 18 U.S.C. § 1962;

                            2.	Whether Defendants violated Title 3 of the ADA - 42
                                U.S.C. § 12181 et seq.;

   			                      3.	Whether Defendants violated the Florida Mobile Home
                                Act, Chapter 723, Fla. Stat.;

   			4.	
         Whether Defendants violated the Florida Deceptive and
         Unfair Trade Practices Act (FDUTPA), Part II, Chapter
         501, Fla. Stat.;

   			5.                             hether Plaintiffs and Class Members have been harmed
                                    W
                                    and the proper measure of relief;

   			                      6.	Whether Plaintiffs and Class Members are entitled to an
                                award of treble damages, punitive damages, attorneys’ fees
                                and costs; and

   			                      7.	Whether, Plaintiffs and Class Members are entitled to
                                equitable relief, and if so, the nature of such relief.

   		              (e)      Plaintiffs’ claims are typical of the claims of the members of the

   proposed Class. Plaintiffs and Class Members have been injured by the same wrongful

   practices of Defendants. Plaintiffs’ claims arise from the same practices and conduct that

   give rise to the claims of all Class Members and are based on the same legal theories;

   		              (f )     Plaintiffs will fairly and adequately protect the interests of the

   Class in that they have no interests antagonistic to those of the other Class Members, and

   Plaintiffs have retained an attorney experienced in consumer class actions and complex

   litigation as counsel;

   		              (g)      A class action is superior to other available methods for the fair and

   efficient adjudication of this controversy for at least the following reasons:

   			                      1.	Given the size of individual Class Members’ claims and

                                    the expense of litigating those claims, few, if any, Class

                                    Members could afford to or would seek legal redress

                                             Page 35
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 36 of 95 PageID 175




                                  individually for the wrongs Defendants committed against

                                  them and absent Class Members have no substantial

                                  interest in individually controlling the prosecution of

                                  individual actions;

   			                    2.	This action will promote an orderly and expeditious

                                  administration and adjudication of the proposed Class

                                  claims, economies of time, effort and resources will be

                                  fostered and uniformity of decisions will be insured;

   			                    3.	Without a class action, Class Members will continue to

                                  suffer damages, and Defendants’ violations of law will

                                  proceed without remedy while Defendants continue to reap

                                  and retain the proceeds of their wrongful conduct; and

   			                    4.	Plaintiffs know of no difficulty that will be encountered in

                                  the management of this litigation which would preclude

                                  class certification.

             59.   Defendants and their agents had, or have access to, address information for

   the Class Members, which may be used for the purpose of providing notice of the class

   action.

             60.   Plaintiffs seek damages, equitable relief, attorneys’ fees, and costs on

   behalf of the Class on grounds generally applicable to the entire proposed Class.




                                            Page 36
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 37 of 95 PageID 176




   6.0    The Scheme:

          Since 2015, the Defendants deceived over 250 elderly mobile home
          resellers and purchasers into surrendering their statutory rights to
          assume the resale sellers’ existing prospectus. The Defendants instead
          required the substitution of a new prospectus resulting in a significantly
          higher lot rental, ad valorem tax pass-ons, and $10,000 to $15,000
          reduction in resale value

          61.     In early April 2011, Defendants Adler, Knapp, and Murex Properties

   announced the intended purchase of the Schalamar Creek Golf Mobile Home Park

   and entities owned by Knapp through Northwestern Mutual’s Florida subsidiary,

   Defendant Osprey Links, for $57.7 million. On April 18, 2011 during a meeting between

   Defendant Adler, John Jacobs (described as a long-term friend of Adler and/or Knapp),

   and a Director of Field Production for the investment arm of Defendant Northwestern

   Mutual, Adler, Jacobs, and Knapp represented to the Plaintiff Schalamar HOA that the

   purchase of Schalamar Creek Golf Mobile Home Park and adjacent private golf course

   had been arranged through an “unsolicited offer” (the consequence of which purportedly

   frustrated the Schalamar HOA’s statutory right of first refusal to match the contract terms

   and conditions under § 723.071(1). During the April 18, 2011 meeting Adler and Jacobs

   represented to the Schalamar HOA that Adler, Murex Properties and Northwestern

   Mutual agreed that they would not change the prospectus for existing residents.

          62.     On March 3, 2011 - immediately before the announced sale of the Park

   - Defendants Knapp, Schalamar GP, Schalamar Creek Golf Club, Inc., and Schalamar

   Creek Golf & Country Club Community, Ltd., contracted through 2021 and automatically
   extending beyond 2021 to require perpetual payment by Plaintiffs for Park-wide trash pick-

   up and sanitation costs to Defendant Knapps’ sister, Jennings, and her family corporation,

   J & J Sanitation. From 2011 through the date of this filing, in an apparent back-handed

   "sweetener" deal with Adler, Murex Properties, and Northwestern Mutual to the benefit


                                          Page 37
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 38 of 95 PageID 177




   of Knapp, Jennings, and her family corporation, J & J Sanitation—and to the detriment

   of the Plaintiffs—the Defendants continue to require payment of monthly fees to J & J

   Sanitation. Since 2016 J & J Sanitation has eliminated seasonal vacation mode discounts,

   causing seasonal homeowners to pay for trash pick-up even in those months when they are

   not residing in the Park.

          63.     J & J Sanitation's contract with the Defendants requires twice weekly

   trash pickup, including bulk items such as refrigerators and furniture. J & J Sanitation's

   subcontractor Republic Services currently refuses to pick up any trash or items that is
   not in the trash bin. Murex Properties has taken no action to mitigate the breach of the

   contract or bring J & J Sanitation into compliance. Murex Properties does issue letters of

   rule violation with threats of eviction to Plaintiff homeowners whom don't arrange their

   own private trash removal. Murex Properties has never given the Plaintiff homeowners a

   decrease in the lot rental amount corresponding to the forced private trash removal.

          64.     In 2013, the Polk County Property Appraiser’s Office raised the taxable

   value of Schalamar Creek Golf Mobile Home Park from $24. 9 million to $46. 9 million,

   an 88.4-percent increase. Dan Titus, a longtime resident of Schalamar Creek, was quoted

   in a February 13, 2013 Lakeland Ledger newspaper article that it amounts to about an

   $31-a-month increase in ad valorem tax pass-ons.




                                           Page 38
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 39 of 95 PageID 178




   6.1    The Florida Mobile Home Act recognizes the right of the resale mobile
          home purchaser to assume the remainder of the continuous or renewed
          term of the rental agreement between the mobile home park owner and
          the resale seller “... and shall be entitled to rely on the terms and
          conditions of the prospectus ... as delivered to the initial recipient.”

          65.    From 1986 to 2015, § 723.059(3) through (5), Fla. Stat., “Rights of

   Purchaser” read as follows:

                 (3)	The purchaser of a mobile home who becomes a resident of the

                         mobile home park in accordance with this section has the right to

                         assume the remainder of the term of any rental agreement then in
                         effect between the mobile home park owner and the seller and shall

                         be entitled to rely on the terms and conditions of the prospectus or

                         offering circular as delivered to the initial recipient.

                 (4)	However, nothing herein shall be construed to prohibit a mobile

                         home park owner from increasing the rental amount to be paid by

                         the purchaser upon the expiration of the assumed rental agreement

                         in an amount deemed appropriate by the mobile home park owner,

                         so long as such increase is disclosed to the purchaser prior to his

                         or her occupancy and is imposed in a manner consistent with the

                         initial offering circular or prospectus and this act.

                 (5)	Lifetime leases, both those existing and those entered into after July

                         1, 1986, shall be nonassumable unless otherwise provided in the

                         lot rental agreement or unless the transferee is the home owner’s

                         spouse. The renewal provisions in automatically renewable leases,

                         both those existing and those entered into after July 1, 1986, are not

                         assumable unless otherwise provided in the lease agreement.

   § 723.059(3) through (5)


                                          Page 39
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 40 of 95 PageID 179




   6.2	In 2015 Defendants Lee, Eastman, Lutz Bobo Law Firm, and FMHA
        intentionally corrupted statutory regulatory protections to mobile
        home owners when they lobbied, on behalf of themselves and the
        other Defendants, the Florida Department of Business and Professional
        Regulation and the Florida Legislature to amend § 723.059(5) to
        facilitate the surrendering of statutory rights to assume the remainder
        of the continuous or renewed term of the rental agreement between
        the mobile home park owner and the resale sellers

          66.     In 2015 Defendants Lee, Eastman, Lutz Bobo Law Firm, and FMHA

   lobbied, on behalf of themselves and the Defendants, the Division of Florida

   Condominiums, Timeshares, and Mobile Homes of the Florida Department of Business
   and Professional Regulation ("Division") and the Florida Legislature to amend §

   723.059(5) to facilitate the surrendering of statutory rights to assume the resale sellers’

   existing prospectus (underline additions; strike-through deletions):

                                                ***

                  (5)	Lifetime leases and the renewal provisions in automatically

                          renewable leases, both those existing and those entered into after

                          July 1, 1986, are not assumable shall be nonassumable unless

                          otherwise provided in the mobile home lot rental agreement or

                          unless the transferee is the home owner’s spouse. The right to
                          an assumption of the lease by a spouse may be exercised only

                          one time during the term of that lease. The renewal provisions

                          in automatically renewable leases, both those existing and

                          those entered into after July 1, 1986, are not assumable unless

                          otherwise provided in the lease agreement.

                                                ***

   § 7, Subsection 5, Ch. 2015-90, Laws of Florida (Effective July 1, 2015)

          67.     Section 723.059(5), then, without proofing marks, currently reads:


                                           Page 40
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 41 of 95 PageID 180




                                                 ***

                  (5)	Lifetime leases and the renewal provisions in automatically

                          renewable leases, both those existing and those entered into after

                          July 1, 1986, are not assumable unless otherwise provided in the

                          mobile home lot rental agreement or unless the transferee is the

                          home owner’s spouse. The right to an assumption of the lease by

                          a spouse may be exercised only one time during the term of that

                          lease.

                                                 ***

   § 7, Subsection 5, Ch. 2015-90, Laws of Florida (Effective July 1, 2015)


   6.3	Defendants lied to the elderly Plaintiff homeowners that the newer P6
        prospectus and its significantly higher lot rental would be required only for
        purchasers of new homes in the Park

          68.     In various Park clubhouse meetings with the Schalamar HOA and the

   elderly Plaintiff homeowners during 2015 to 2016, Defendants Adler, DeMarco, Provost,

   Crook, Newkirk and Murex Properties informed them that the higher rent and expense

   P6 prospectus would only be issued to purchasers of new homes in the Park and not to

   purchasers of resale homes.

          69.     In 2016 the Plaintiff Schalamar HOA and elderly homeowners learned that

   the P6 prospectus was actually being presented to resale home purchasers by Defendants

   Adler, DeMarco, Provost, Crook, Newkirk and Murex Properties as the only lawfully valid

   prospectus for any resale home in the Park.




                                          Page 41
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 42 of 95 PageID 181




          70.     Crook (then a Vice President of Murex) stated at a 2016 weekly sales

   meeting in the Park Clubhouse in the presence of Murex Properties sales agent, Nick Van

   Lith and other Murex Properties sales agents or employees of the Murex Properties sales

   office that: “Our lawyers are not sure it’s legal or ethical to change (to a P6), but we are

   going to do it anyway.”

   6.4	Defendants required elderly resale home purchasers to assume the P6
        prospectus by signing complicated “lease assumption” and “prospectus
        receipt” documents

          71.     The Defendants provided all elderly prospective resale homeowners

   with purportedly legal “assumption of lease” or other documents which had the effect

   of adoption of the P6 prospectus. The resale purchasers were hurriedly directed - with

   little or no explanation - to sign the documents which were prepared by Defendants

   Lee, Eastman, and Lutz Bobo Law Firm. (Exh. A is adopted). These documents

   mischaracterize the existing lease as “expired” and the assumption of the P6 prospectus

   as a “new” lease. The Defendants told most elderly homeowners they had to assume

   or adopt the P6 prospectus in order to “transfer the lease" or even to list their home for

   resale with Murex Properties.

          72.     Defendants Lee, Eastman, and Lutz Bobo Law Firm drafted and/or

   co-authored the assumption of lease and prospectus receipt documents used by the

   Defendants which incorporated fraudulent misrepresentations regarding the Plaintiffs’

   legal right to assume the resale seller’s lower expense prospectus. Defendants Lee,

   Eastman, and Lutz Bobo Law Firm cloaked the forced surrender of the right to assume

   along with a feigned acceptance of the increased ad valorem tax pass-ons with an air of

   legitimacy. The documents were written in a dizzying and nearly incomprehensible use of

   legalese




                                            Page 42
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 43 of 95 PageID 182




           73.     Defendants Adler, DeMarco, Provost, Crook, Newkirk and Murex

   Properties also require the prospective resale purchasers to sign an unnecessary and

   illegal “prospectus receipt” document prepared by Defendants Lee, Eastman, and Lutz

   Bobo Law Firm, which indicates much more than permitted by § 723.011(5), Fla. Stat.,

   including that the Schalamar HOA has “agreed” with the Defendants’ interpretation

   of the P6 prospectus, its “binding” nature, its applicability to resale homes, and its

   incorporation of a provision authorizing ad valorem tax pass-ons. (Exh. A is adopted).

           74.     The Park owner may request that the homeowner sign a receipt indicating

   that the homeowner has received a copy of the prospectus, and other documents clearly

   identified in the receipt. But, the receipt “ ... shall indicate nothing more than that

   the documents identified herein have been received by the mobile home owner .... “ §

   723.011(5), Fla. Stat.

           75.     Most elderly prospective resale homeowners were not provided with a

   copy of the P6 prospectus prior to or even contemporaneous with the execution of the

   lot rental agreement. Most were not provided a copy of the prospectus until weeks or

   months after closing. Many homeowners discovered that their forced adoption of the P6

   prospectus caused a significantly higher lot rent, ad valorem tax pass-ons, and $10,000 to

   $15,000 reduction in the resale value of their homes.

   6.5	Defendants manipulated some elderly resale home purchasers to the higher
        rent P6 prospectus using “rent discount coupons," $250 incentive awards to
        resale sellers, and other incentives to adopt the P6

           76.     Defendants Adler, DeMarco, Provost, Crook, Newkirk, and Murex

   Properties misrepresented the proper resale prospectus and manipulated elderly

   prospective resale purchasers away from the lower rent and expense prospectus in favor

   of the higher expense P6 prospectus using multi-year “rent discount coupons,” $250

   cash incentive awards to resale sellers, and other incentives (i.e., golf shop or restaurant


                                            Page 43
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 44 of 95 PageID 183




   coupons) to adopt the P6 prospectus.

          77.     In 2015 to present Murex Properties policy was and is to pay a commission

   or bounty to a Murex Properties sales manager or property manager on each resale with

   an assumption or adoption of a P6 prospectus.

          78.     Monthly lot rent discount coupons awarded by these Defendants as an

   incentive for the assumption of the P6 prospectus by prospective purchasers of resale

   mobile homes in the Park are typically multi-year, offering approximately $1,500 annual

   savings in lot rent and are executed in writing using a printed form titled “Schalamar

   Creek New Community Member Bonus Program - 2 Years Lot Rental Coupon “P6

   Program - Lot Rent Coupon” and may indicate a completed checkbox for an additional

   $1,000 golf membership credit. (Exh. B is adopted)

          79.     The Defendants typically offered a $250 gift card (redeemable in the Park

   restaurant or golf pro shop) to the prospective seller of a resale mobile home in the Park

   to "adopt” the P6 prospectus in advance of their sale. When questioned by the Plaintiff

   resale sellers about the propriety of imposing a significantly higher lot rent and expense

   prospectus the Defendants retort that the sellers should be unconcerned since the

   purchasers get rent discount coupons and golf membership credits.

   6.6	Plaintiffs-homeowner scenarios: representative examples of Defendants’ false
        statements and fraudulent omissions

          80.     The Plaintiff Class Members were solicited by Defendants to visit

   and purchase mobile homes in the Park. Defendants intended to impress the elderly

   prospective home buyers by building a gated community and attendant facilities,

   including: a large clubhouse, a health and fitness center, pool, tennis courts, an adjacent

   private 18 hole golf course, and RV storage area.
          81.     Most of the Plaintiff Class Members had experienced the home-buying

   process before. Some were new to the process. Regardless, everyone was made to feel

                                           Page 44
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 45 of 95 PageID 184




   welcome by the superficially friendly sales staff at Schalamar Creek Golf Mobile Home

   Park. Most Plaintiff homebuyers report that there was a dizzying flurry of activity and

   paperwork (much of it in small type) or in legalese nearly indecipherable to laypersons.
           6.6.1 JoRene Finkle

           82.     JoRene Finkle purchased her home at Lot 363 in Schalamar Creek on

   June 15, 2017. She writes: “... Jerry Van Houten was my salesman and he was concerned

   only with the purchase of my new home. Although he was very attentive to showing me

   homes, he did not explain anything and seemed to have few details. The actual closing was

   held in two separate parts. The first part was with the sales office where I paid the money

   due. Nothing was explained to me other than the checks that needed to be provided. The

   second part I was sent over to Marti [Newkirk] for orientation, etc. This was where I had

   to sign all the legal documents which at this point, I had already paid the money in full,

   and had to sign whatever they put in front of me. [Newkirk] made a big sales presentation

   of how the P6 prospectus was the same as the previous ones and this was just the new one

   that everyone was required to sign. I had no opportunity to read the lengthy document

   and had to rely on her word that it was just something everyone had to sign. Actually as I

   remember, she sent me the document via email and I had to print it myself at home. I was

   not given any incentive to sign, was just told I had to do it.

           “It was in talking to other residents that I learned that this was a mistake and
   that others were paying only $5.00 per month increase rather than a CPI increase which

   accounts to somewhere between $20-25 per month. This over a few years is a substantial

   increase to an already expensive lot rent which we receive nothing. I received a visit from
   the previous owners and they told me the story that the parents (not sure if it was mother

   or father) bequeathed the property to the daughter, and when the daughter took over

   the property from the original owner (who obviously had a much earlier version of the

   prospectus) was required to sign a new P6 to take ownership of the property given to her

                                            Page 45
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 46 of 95 PageID 185




   by her mother. This was an original owner and suddenly the lot rent went very high to her

   daughter and when her daughter sold the property, the lot rent was very high to me. This

   original prospectus should have transferred over to not only her daughter but myself when

   it was purchased.

           “In talking with some other new residents, they told me also that they WERE

   NOT required to sign the new P6 prospectus which infuriated me as it had been only a

   year and now obviously Murex has decided that it was doing wrong, and gave the new

   buyers the opportunity to take over older prospectus. It appears that they know they are in

   the wrong and have corrected it going forward, however, those of us who purchased in the

   last couple of years (not sure of the time frame) that we have been the object of a plan to

   increase lot rents substantially.

           “I do know that some people were given incentives on lot rent which I was not

   offered as Jerry Van Houten told me it wasn’t available on my property. Not sure why

   unless it was because of the transfer from the owner to daughter and she received the

   incentive....”

           6.6.2 Doug Phillips

           83.      Doug Phillips first came to Schalamar Creek in 2006. He purchased

   his home on Lot 395 for $92,000 and sold it April 20, 2017 for $62,000. On April 10,

   2017, Newkirk told him that he was required to sign paperwork to “transfer the lease.”

   Subsequently, he learned from a former sales agent for Murex Properties, Nick Van Lith,

   that he had been duped into surrendering his lesser cost P3 prospectus and imposing the

   more expensive P6 prospectus upon his resale purchaser, effectively reducing his resale

   value in the process. He later learned that rental discount coupons were provided to the

   resale purchaser as an inducement for the purchase.




                                           Page 46
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 47 of 95 PageID 186




           6.6.3 Fred and Leanna Parsons

           84.     Fred and Leanna Parsons owned their mobile home at Lot 415 Schalamar

   Creek for 27 years. In December 2016 they contacted Murex Home Sales and salesman

   Jerry Van Houten to list their house for sale. Van Houten attended and went over a price

   for the sale. Van Houten suggested a very high resale price: they settled upon a lower

   amount. Van Houten gave them an incentive to list with him: rental discount coupons to

   the buyer in the amount of $2,000. After signing the sales agreement, Van Houten asked

   them to see Marti Newkirk in the management office to sign a paper, which they thought

   was part and parcel for the listing of the home. Fred Parsons went. At that time Marti

   only again mentioned about the coupons for the lot rent for the new buyers and absolutely

   nothing about a 3% monthly lot rent being on the new prospectus. The form Fred signed

   only mentioned a new prospectus and nothing about a 3% monthly rate per year increase

   in lot rent to the new buyers. The Parsons never received a copy of the new P6 prospectus

   and were never asked to read same. The Parsons took their house off the market when the

   listing was over.

           When they arrived back in October 2017 they decided to again list their house

   for sale. In the meantime they had heard rumors about this new P6 prospectus. They

   thought it would not involve them because their listing was over. They again contacted

   Van Houten in early January 2018 to talk to him about re-listing their house. They were

   shocked to hear that they were NOW locked into the new P6 prospectus as they had,

   apparently, assumed the P6 the previous year. Van Houten never once told them that this

   new prospectus would increase the lot rent by 3% to the new buyers. Also, he informed

   them that their new lot rent, which was $740.00 on the last listing, would now be $815.00

   a month. They feel they were lied to and cheated when they signed with Murex Home

   Sales and Van Houten as listing agents. They think it will be next to impossible to sell their

   home at a decent price. They have been residents of Schalamar Creek for 27 enjoyable

                                           Page 47
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 48 of 95 PageID 187




   years and this has left a “sour taste” in their mouths.

          6.6.4 Patrick and Joette Kelly

          85.     Patrick and Joette Kelly purchased their mobile home at 4659 Arlington

   Park Drive in Schalamar Creek in January 2018. Their sales agent was Murex Properties

   employee Jerry Van Houten. The closing was handled by Murex Properties employee

   Cristal Abetrani. Abetrani rushed the closing and did not permit them to read the

   documents. Murex Properties did provide one year of rental discount coupons. Murex

   Properties never disclosed to the Kellys that they had a choice to assume the resale seller’s

   original P3 prospectus. They also did not explain why they being charged for 2017 ad

   valorem tax pass-ons. In less than a year their $650 monthly lot rent rose to $720. When

   they went to management to seek clarification, they were told the increase was because

   of the expiration of their discount coupons. Within a month after purchase, they learned

   that Van Houten had wrongly told them the house was a 1996 mobile home. In fact, the

   title identified it as a 1990 home. Murex Properties and Van Houten have refused any

   compensation for this misrepresentation.

          6.6.5 Debra and Kevin McKenna

          86.     Debra and Kevin McKenna purchased their mobile home at Lot 314

   in Schalamar Creek on April 15, 2016. Their house was owned by several different

   owners. One of previous owners lost the house to their bank for failure to meet their

   mortgage payments. The McKennas were never told anything about a previous owner's

   prospectus being available. They purchased their house through Murex Properties a

   couple of days before they departed Florida to return to their home in Ontario. They

   questioned Murex Sales representative, Nick Van Lith, about the house closing process

   and he explained that they would not require a lawyer to close the sale of the house as

   Murex Properties had a lady that looked after all the house closings. There would be no

   issues with them being at home in Canada. Van Lith explained that it was like transferring

                                           Page 48
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 49 of 95 PageID 188




   the ownership of a trailer. He suggested that they go to the Schalamar office and inquire

   if they could get the ownership package with the prospectus that they would need to sign

   before they left Florida.

          After they signed the offer to purchase the home on March 28, 2016, they went

   to the Schalamar office in the clubhouse and requested to speak with Marti Newkirk.

   They were told by Crystal in the Schalamar office that Marti was not available. They

   asked Crystal to provide them the new ownership package with a copy of the prospectus

   before they departed March 31st. She indicated that it was not possible to receive the

   documentation before they departed. They asked if Schalamar would courier the package

   before the house closing date of April 15, 2016 and she said that she would check with

   Marti but she did not believe it would be ready before the closing date. The McKennas

   contacted Marti Newkirk and left voice messages for her to return their phone calls

   concerning receiving the ownership package. They also spoke with Crystal on a couple of

   occasions expressing their frustration over the number of unreturned phone messages to

   Marti and the failure to receive the ownership package from Schalamar. Marti Newkirk

   forwarded an email to them with several attachment on June 9, 2016. Newkirk wrote

   in her email that she previously mailed the package on April 18, 2016 (after the house

   closing date). Marti Newkirk signed the emailed prospectus in a couple of areas and in

   one of the areas the signature date is May 19, 2016. When the McKennas received the

   emailed documents they had a couple of questions and it took a couple of weeks to get

   responses from Marti via email. After they signed the documents they returned them by

   priority post to Schalamar Creek on June 23, 2016 – more than two months after they took

   ownership of the property.




                                          Page 49
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 50 of 95 PageID 189




          6.6.6 William Duke

          87.     William Duke purchased his homes at Lots 302 and 782 in January 2017.

   Marti Newkirk insisted that he sign for the P6 prospectus on both homes. He noticed

   for Lot 782 that they provided him with a “Prospectus Not Presented.” He doesn’t

   remember Murex Properties providing that to him for Lot 302.

          6.6.7 Johanna Kerman

          88.     Eighty-eight year-old Johanna Kerman listed her home for sale by Murex

   Properties with Marti Newkirk in March 2017. Her daughter, Mary Irwin, was in town

   for a few days to help. They went to Murex sales office and were told they needed to sign

   papers with Newkirk before they could sell. Neither Johanna or Mary knew anything

   about a prospectus or what it was. Newkirk told Johanna that she could get $200 when

   she sold if she signed some papers in advance. Newkirk wrote the $200 figure in big

   letters at the bottom of the page. Johanna’s face lit up at the offer, and readily signed.

   Johanna's daughter, Mary, didn’t find out until later what that meant for buyers, and feels

   it put them at a great disadvantage when they tried to sell their house. Their house sold

   recently, but at a much reduced price because of the P6.

   6.7	Defendants concealed public disclosure of the Scheme by threatening
        litigation against homeowners, instructing employees to never discuss the P6
        prospectus

          89.     Beginning in 2015 and continuing to the present, Murex Properties sales

   agents were and are instructed by Adler, DeMarco, Provost, Crook, Newkirk, and Murex

   Properties to not discuss the P6 with either buyers or sellers. Instead, sellers were to be

   referred to DeMarco, Provost, or Newkirk immediately, and they would “handle” them to

   get them to sign a P6 by:

   		             •	Convincing them to just sign “these” required documents to list

                          their homes or;


                                            Page 50
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 51 of 95 PageID 190




   		             •	If they were reluctant, to offer them a form of incentive (cash, gift

                         card,golf course membership, etc.) and to assure them that this did

                         not affect the sale because the buyer was receiving rent discount

                         “coupons” over a period of years.

          90.     When questioned by the Plaintiff Schalamar HOA and elderly homeowners

   about the lawfulness or propriety of the P6 prospectus as applied to resale purchasers, the

   Defendants told the Plaintiffs to: “Mind your own business ... that is OUR business."

          91.     When questioned by prospective resale purchasers about the assumption

   of existing lower rent and expense Pl, P2, P3, or P5 prospectuses, Adler, DeMarco,

   Provost, Crook, Newkirk, and Murex Properties told the purchasers that they were

   "simply" required to present the original signed copy of the earlier prospectus issued to

   the seller or the purchasers would not be allowed to assume the earlier prospectus.

   6.8    Mail and Wire Fraud

          92.     On or about June 23, 2017 Defendants Lee, Eastman, and Lutz Bobo Law

   Firm extorted, and subverted public disclosure of the Scheme by United States mail. They

   drafted, co-authored and/or authorized the communication by United States mail of a

   hostile, threatening, and extortionate letter to Schalamar Creek Golf Mobile Home Park

   homeowner and former Schalamar HOA board member, Russ Weiderman, intending to

   discourage public discussion in the Park of the illegal and fraudulent scheme in which

   the Defendants force Plaintiffs’ resale purchasers to accept a new P6 prospectus with

   a significantly higher lot rental amount and ad valorem tax pass-on expense. (Exh. C is

   adopted)

          93.     In their letter to Weiderman, Lee, Eastman, and Lutz Bobo Law Firm

   purportedly responded to critical assertions by Weiderman of Defendants' illegal forced

   adoption of the P6 prospectus in the May 2017 Schalamar HOA Summer Newsletter

   published and distributed to the other 1,000 mobile homeowners in the Park. Weiderman

                                          Page 51
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 52 of 95 PageID 191




   criticized the Defendants for subverting the law:

                ... By law, the new prospectus should only be given to first time buyers of a
                new home. A new prospectus should not be given to a buyer purchasing a
                used home unless agreed to by the buyer and park management. This is a
                change to the current law which gives all buyers of used homes in parks like
                ours the right to assume the original prospectus that was assigned to the
                initial buyer of the house. This means that if the original buyer bought the
                house with a P5 or older prospectus you have the right as the new homeowner
                to assume the P5 or older prospectus as originally assigned by Schalamar
                Creek.

   (Exh. C)

          94.        Lee, Eastman, and Lutz Bobo Law Firm accused Weiderman—a non-

   lawyer—of misstating the law:

                ... there is absolutely no legal basis for a claim that all buyers of used homes
                have “the right to assume the original prospectus that was assigned to the
                initial buyer of the house.” You have misinterpreted the disclosure in section
                723.059(3) regarding delivery of the prospectus of the initial recipient.”
                The initial recipient is the initial home owner whose tenancy was governed
                by the prospectus which governs the present home owner’s tenancy; it is
                most certainly not the prospectus given to the original owner of the home.
                If a home owner accepts a new prospectus he is the initial recipient of
                that prospectus. Your interpretation would result in an unconstitutional
                perpetual tenancy.

   (Exh. C)(Emphasis Added)

          95.        Lee, Eastman, and Lutz Bobo Law Firm further inaccurately and

   improperly wrote that:

                ... the park owner has the legal right to preclude assumption of the
                automatically renewing provision of that rental agreement and its
                incorporated prospectus. [Noting, by footnote, that: Pursuant to section
                723.031(10) the prospectus is incorporated into the lot rental agreement.]

   (Exh. C)(Emphasis Added)

          96.        Finally, Lee, Eastman, and Lutz Bobo Law Firm threatened Weiderman

   with a lawsuit:

                                           Page 52
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 53 of 95 PageID 192




                 The implication of your article is that Schalamar Creek is acting illegally.
                 Be advised that ... verbal or written attacks or accusations concerning the
                 park owner or park management which cannot be verified or which are
                 made without knowledge of all of the facts relevant to the matters could be
                 characterized as being made in reckless disregard of the truth. Any such
                 statement as well as any knowingly false statement is potentially slanderous
                 or libelous and may subject the offending resident to a lawsuit for damages
                 suffered by the park owner. Such damages could include those arising from a
                 lost sale and loss of subsequent rental payments arising from actions intended
                 to disparage the park owner and/or management.
                                                  ***

   (Exh. C)

           97.     Eastman is general counsel to FMHA. As general counsel he has authored

   and co-authored many articles for statewide publication on legal and regulatory issues of

   his and other attorneys' mobile home park owner clients. Moreover, in their capacity as

   principals or employees in the Lutz Bobo Law Firm and in their individual capacities as

   Florida lawyers, Eastman and Lee have pursued legal action on behalf of FMHA and the

   FMHA membership for many years. In November 2018 Eastman authored a column in

   the statewide FMHA news which served as an artifice to mislead and deceive constituent

   members, including park owners, managers or operators, and their lawyers that they

   could use the "opportunity" in resales to cause the surrender of lower rental agreements

   and associated prospectuses (described facetiously as "buttoning up" the document file or

   "setting the table"):




                                           Page 53
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 54 of 95 PageID 193




                                             ***
                                 [Eastman - General Counsel's Comments:]

                The Sale of a Mobile Home Creates Opportunity for Community
                Management.

                Whenever a home owner sells his or her mobile home, community
                management should actively work on creating and establishing a good,
                well-informed relationship with the new owner. Not only can a new
                personal relationship be built, but it is also an opportunity to button up
                the document file and establish a new contractual relationship with the
                purchaser.
                                                ***
                However, one thing is quite clear: management needs to have the new
                home owner agree to the terms and conditions of the tenancy....

                The question of the delivery of a new prospectus and rental agreement
                are issues for Community Management to be aware of and be extremely
                careful to make the right decision. Some existing prospectuses and rental
                agreements are assumable....

                                                ***
                ... The general rule is that management should secure a signed rental
                agreement for the next rental period, regardless of whether or not the seller’s
                rental agreement was assumed and a new prospectus delivered....
                                                 ***
                This transition time might be community management’s best opportunity
                to properly set the table for long term success with each new resident. If
                you have questions about assumable rental agreements, prospectuses, or any
                portion of the transition of residents selling home, reach out to the FMHA or
                contact your local attorney.

   (Exh. D is adopted)

          98.     Lee, Eastman, and Lutz Bobo Law Firm's admonition that Weiderman's

   interpretation is one of an unconstitutional perpetual tenancy has been expressly rejected

   by the United States Supreme Court in Yee v. City of Escondido, Cal., 503 U.S. 519 (1992).

   In Yee, the mobile home park owner argued that the remedial statute had effectively

   rendered the home owner:

                                           Page 54
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 55 of 95 PageID 194




                ... to be a perpetual tenant of the park, and the increase in the mobile
                home's value thus represents the right to occupy a pad at below-market
                rent indefinitely. And because the Mobilehome Residency Law permits the
                mobile home owner to sell the mobile home in place, the mobile homeowner
                can receive a premium from the purchaser corresponding to this increase
                in value. The amount of this premium is not limited by the Mobilehome
                Residency Law or the Escondido ordinance. As a result, petitioners conclude,
                the rent control ordinance has transferred a discrete interest in land—the
                right to occupy the land indefinitely at a submarket rent—from the park
                owner to the mobile home owner. Petitioners contend that what has been
                transferred from the park owner to mobile home owner is no less than a right
                of physical occupation of the park owner's land.

   Yee v. City of Escondido, Cal., 503 U.S. 519 (1992)(Emphasis Added)

          99.     Justice O'Connor rejected the mobile home park owner's argument,

   however:
                                                ***
                This argument, while perhaps within the scope of our regulatory taking
                cases, cannot be squared easily with our cases on physical takings. The
                government effects a physical taking only where it requires the landowner
                to submit to the physical occupation of his land. “This element of required
                acquiescence is at the heart of the concept of occupation.” FCC v. Florida
                Power Corp., 480 U.S. 245, 252, 107 S.Ct. 1107, 1112, 94 L.Ed.2d 282 (1987).
                Thus whether the government floods a landowner's property, Pumpelly v.
                Green Bay Co., 13 Wall. 166, 20 L.Ed. 557 (1872), or does no more than
                require the landowner to suffer the installation of a cable, Loretto, supra,
                the Takings Clause requires compensation if the government authorizes a
                compelled physical invasion of property.

                But the Escondido rent control ordinance, even when considered in
                conjunction with the California Mobilehome Residency Law, authorizes
                no such thing. Petitioners voluntarily rented their land to mobile home
                owners. At least on the face of the regulatory scheme, neither the city nor the
                State compels petitioners, once they have rented their property to tenants, to
                continue doing so. To the contrary, the Mobilehome Residency Law provides
                that a park owner who wishes to change the use of his land may evict his
                tenants, albeit with 6 or 12 months notice. Cal.Civ.Code Ann. § 798.56(g).
                Put bluntly, no government has required any physical invasion of petitioners'
                property. Petitioners' tenants were invited by petitioners, not forced upon
                them by the government. See Florida Power, supra, 480 U.S. at 252–253, 107
                S.Ct. at 1112–1113. While the “right to exclude” is doubtless, as petitioners
                                          Page 55
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 56 of 95 PageID 195




                 assert, “one of the most essential sticks in the bundle of rights that are
                 commonly characterized as property,” Kaiser Aetna v. United States, 444
                 U.S. 164, 176, 100 S.Ct. 383, 391, 62 L.Ed.2d 332 (1979), we do not find that
                 right to have been taken from petitioners on the mere face of the Escondido
                 ordinance.
                                                        ***
                 On their face, the state and local laws at issue here merely regulate
                 petitioners' use of their land by regulating the relationship between landlord
                 and tenant. “This Court has consistently affirmed that States have broad
                 power to regulate housing conditions in general and the landlord-tenant
                 relationship in particular without paying compensation for all economic
                 injuries that such regulation entails.” Loretto, 458 U.S., at 440, 102 S.Ct.,
                 at 3178. See also Florida Power, supra, 480 U.S., at 252, 107 S.Ct., at 1112
                 (“statutes regulating the economic relations of landlords and tenants are not
                 per se takings”).
                                                   ***

   Yee v. City of Escondido, Cal., 503 U.S. 519 (1992)(Emphasis Added)

          100.     Defendants (and their co-conspirators/agents) engaged in a scheme

   to unlawfully defraud Plaintiffs of their money or property through the fraudulent

   forced surrender of the Plaintiffs’ resale purchasers’ right to assume the resale sellers’

   prospectus. Defendants (and their co-conspirators/agents) knowingly devised or

   knowingly participated in a scheme or artifice to defraud Plaintiffs or to obtain the money

   or property of Plaintiffs by means of false or fraudulent pretenses, representations,

   material omissions, or promises.

          101.     Defendants (and their co-conspirators/agents) could foresee that the

   U.S. Postal Service and interstate wires would be used “for the purpose of” advancing,

   furthering, executing, concealing, conducting, participating in or carrying out the scheme,

   within the meaning of 18 U.S.C. §§ 1341 and 1343.

          102.     In particular, Defendants (and their co-conspirators/agents) knew or could

   foresee that the U.S. Postal Service and interstate wires would be used to receive and/

   or deliver, inter alia, the assumption of lease and prospectus receipt documents used by


                                           Page 56
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 57 of 95 PageID 196




   the Defendants which incorporated fraudulent representations regarding the Plaintiffs’

   legal right to assume the resale seller’s lower expense prospectus, invoices for payment

   of increased lot rental and payment of excessive ad valorem tax pass-ons from the sale

   and purchase of the Park and trash pick-up costs to the relatives of the Defendants, and

   the Defendants’ announced attempted extortion of the Plaintiffs to amend the lot rental

   agreement to pay cableTV and Internet assessment as a pass-on for the next five years.

          103.    Defendants (and their co-conspirators/agents) acting singly and in concert,

   personally or through their agents, used the U.S. Postal Service and interstate wires

   or caused the U.S. Postal Service or interstate wires to be used “for the purpose of”

   advancing, furthering, executing, concealing, conducting, participating in, or carrying out

   a scheme to defraud the Plaintiffs within the meaning of 18 U.S.C. §§ 1341 and 1343.

          104.    It is not possible for Plaintiffs to plead with particularity all instances

   of mail and wire fraud that advanced, furthered, executed, and concealed the scheme

   because the particulars of many such communications are within the exclusive control and

   within the exclusive knowledge of Defendants (and their co-conspirators/agents) other

   presently unknown individuals.

          105.    By way of example, however, Defendants (and their co-conspirators/

   agents) specifically used the U.S. Postal Service or interstate wires or caused the U.S.

   Postal Service or interstate wires to deliver each and every telephone call, email, and letter

   described in paragraphs (supra, ¶¶ 71-110).

          106.    Upon information and belief, some of the wire communications described

   above occurred between persons in the same state but crossed interstate borders by reason

   of the technology and other mechanisms used to transmit the communication.

          107.    Each and every use of the U.S. Postal Service or interstate wires described

   above was committed by Defendants and their co-conspirators/agents with the specific

   intent to defraud Plaintiffs or for obtaining the money or property of Plaintiffs by means

                                            Page 57
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 58 of 95 PageID 197




   of false or fraudulent pretenses, representations, material omissions or promises.

   Defendants and their co-conspirators’/agents’ acts of mail and wire fraud in violation

   of 18 U.S.C. §§ 1341 and 1343 constitute racketeering activity as defined by 18 U.S.C. §

   1961(1)(B) or “criminal activity” as defined by Fla. Stat. § 772.102(b).

           108.    Plaintiffs purchased their mobile homes and entered into a long-term lot

   rental agreement not knowing that the Defendants fraudulently forced surrender of the

   Plaintiffs’ resale purchasers’ right to assume the resale sellers’ prospectus, and they were

   forced to pay a higher lot rental, ad valorem tax pass-on, and suffer significant reduction in

   their resale value.

           109.    Defendants’ scheme to defraud was designed to victimize elderly

   homebuyers. As such, Defendants intended to take advantage of Plaintiffs’ perceived

   ignorance or gullibility and intended to prey on Plaintiffs’ infirmities.

           110.    Defendants’ scheme further deprives the Plaintiffs of their intangible right

   to honest services under The Florida Mobile Home Act, in which the mails were caused

   to be used to defraud and deceive the Plaintiffs through materially false and fraudulent

   misrepresentations and omissions. The Plaintiffs and Defendants have a trusting

   relationship in which one party acts for the benefit of another and induces the trusting

   party to relax the care and vigilance which it would ordinarily exercise. The relationship

   need not be a formal, or classic, fiduciary relationship. Rather, courts have concluded

   that 18 U.S.C. §§ 1341 and 1346 similarly reach those who assume a comparable duty of

   loyalty, trust, and confidence, the material breach of which, with the intent to defraud,

   deprives the victim of the intangible right to honest services. U.S. v. Milovanovic, 678 F.3d

   713 (9th Cir. 2012), cert. den., 568 U.S. 1126 (2013).




                                            Page 58
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 59 of 95 PageID 198




   6.9       Extortion

             111.     Defendants obstructed, delayed, or affected commerce and/or the

   movement of articles or commodities in commerce, by extortion or attempted or

   conspired to do so in violation of 18 U.S.C. § 1951.

             112.     Defendants maliciously threatened an injury to Plaintiffs’ property or

   reputation with intent thereby to extort money or pecuniary advantage or with intent to

   compel Plaintiffs to act or refrain from acting against their will in violation of Fla. Stat. §

   836.05.

             113.     Defendants obtained or attempted to obtain money and property from

   Plaintiffs, with their consent, induced by wrongful use of actual or threatened fear. In

   particular, Co-Defendants Lee, Eastman, and Lutz Bobo Law Firm, drafted or caused

   Lee and/or Eastman and/or Lutz Bobo Law Firm to author, co-author, and/or authorize

   to communicate via United States mail a hostile and threatening June 23, 2017 letter to

   Schalamar Creek Golf Mobile Home Park homeowner and outgoing Schalamar HOA

   Board member, Russ Weiderman, and in that letter wrote that Weiderman’s statement

   that the Defendants were engaged in illegalities could result in a lawsuit for damages

   which could include loss of rental income from other homeowners’ reaction to his

   statements:
                                                     ***
                    Any such statement as well as any knowingly false statement is potentially
                    slanderous or libelous and may subject the offending resident to a lawsuit
                    for damages suffered by the park owner. Such damages could include those
                    arising from a lost sale and loss of subsequent rental payments arising from
                    actions intended to disparage intended to disparage the park owner and/or
                    management.
                                                     ***

   (Exh. C)




                                              Page 59
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 60 of 95 PageID 199




           114.    In 2002 Defendant Lee was sued in Osceola County, Florida by 41 elderly

   and/or disabled homeowners for violations of the Florida RICO and Florida RICO

   Conspiracy, Chapter 895, Fla. Stat., Theft and Civil Remedies for Theft, §§812.014,

   812.035, and 772.104, Fla. Stat., and Florida Deceptive and Unfair Trade Practices

   Act, Chapter 501, Fla. Stat. The amended complaint alleged that on January 11, 2002

   the defendants caused their attorney and agent, Lee, to come to the Park to extort the

   plaintiffs into abandoning their efforts to file suit in this cause, in violation of §§ 812.014,

   836.05 and Chapter 895, Fla. Stat. Defendant Lee, at the request of the Park Owner,

   addressed the Plaintiffs and other individual home owners in the Park strongly urging

   them to abandon their plans for litigation. In the process of addressing the home owners,

   Defendant Lee purported to give the assembled home owners "legal advice" that their

   anticipated lawsuit had no chance of success and that the home owners would be forced to

   compensate the Park Owner it's substantial attorney fees. Numerous residents expressed

   to Defendant Lee that they felt his presence was an attempt to intimidate and frighten

   them. The case was settled and dismissed in February 2003.

           115.    Defendants obtained or attempted to obtain money and property from

   Plaintiffs, with their consent, induced by wrongful use of actual or threatened fear.

   In particular, Defendants Adler, Murex Properties, and Northwestern Mutual in July

   2018 extorted and attempted to coerce the Plaintiff Schalamar HOA into entering into

   an agreement to effect a hurried amendment to the existing prospectuses to require all

   of the homeowners in the Park to pay an ever-increasing sum for five years of cableTV

   and Internet services. Defendant Adler acknowledged that he or Murex Properties and

   Northwestern Mutual would receive a per “door” fee (standardly set at $100 to $150 per

   home, totaling in excess of $120,000) for securing the contract, which needed to be signed

   quickly so that notices could go out to all the homeowners. Finally, while recognizing that

   some impoverished elderly homeowners might reject the proposed deal, he threatened

                                             Page 60
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 61 of 95 PageID 200




   that the Board would suffer the wrath of the majority if the Board rejected the proposal

   out of concern for the minority of impoverished elderly homeowners:
                                                 ***
               Adler:		... let’s say, do we really want to...? I say “we,” because
                        you’re going to sign off on this, OK? Do we as a
                        community really want to impact them, you know, is it
                        worth it? So, you know, on the other hand, the flipside of
                        it is if I can save 35 percent of the community, or more
                        $100 a month, that’s got to be a positive thing also, OK?
                                                    ***
               Adler:		It’s the same kind of thing to us, I mean we’re not
                        making money on it, obviously.
               Jim Driskell:     You don’t get a front-end door fee?
               Adler:		          Yes.
                                                    ***
               Male:		The biggest issue I’ve got in my mind is the fact that
                       we’re basically imposing another cost on our residents
                       that, you know, unfortunately, there are a lot of people
                       in here who may be widowed, etc., who are on a fixed
                       budget. And, you know, you’re adding another $40
                       [clears throat] a month to them unilaterally without really
                       getting their full buy-in.
                                                    ***
                       So it still falls back on us and the board where the
               Adler:		
                       decision needs to be made, OK? And it’s, you know,
                       they’re going to say...
                                                    ***
               Adler:		I’m bringing this to you as a way that I think it benefits a
                        lot of people, and saves a lot of money. Things like that.
                                                    ***
                                 So, I’m just saying, you know, I guess a flip of it is a
                                 bunch of people [inaudible] , and if 700 people realize
                                 they can save $100 a month, OK, and we say, “No,”
                                 how much fun is that going to be? (Emphasis Added)
                                                 ***

                                          Page 61
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 62 of 95 PageID 201




           116.     Defendants’ attempted extortion was designed to manipulate and victimize

   elderly home owners into embracing an illegal and unilateral nonconsensual amendment

   to the prospectuses of the entire Park of elderly homeowners to benefit the majority of

   homeowners and the detriment of impoverished homeowners. As such, Defendants

   intended to take advantage of Plaintiffs’ perceived ignorance or gullibility and intended to

   prey on Plaintiffs’ infirmities.

   7.0     Claims

   7.1	Count One – RICO; Racketeer Influenced and Corrupt Organizations Act
        Violation of 18 U.S.C. § 1962(c) – Fla. Stat. § 772.103(3) by Defendants Adler,
        DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and Eastman

           7.1.1	
                 Adler-DeMarco-Provost-Crook-Newkirk-Knapp-Jennings-Lee-Eastman
                 Enterprise

           117.     Plaintiffs reallege and restate paragraphs 1 through 116.

           118.     Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and

   Eastman constituted an “enterprise,” within the meaning of 18 U.S.C. §§ 1961(4)

   & 1962(c) and Fla. Stat. §§ 772.102(3) & 772.103(3), in that they were “a group of

   individuals associated in fact” (hereinafter referred to as the “Adler-DeMarco-Provost-

   Crook-Newkirk-Knapp-Jennings-Lee-Eastman Enterprise”).
                    a.	Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings,

                           Lee and Eastman shared the common purposes of developing

                           Schalamar Creek Golf Mobile Home Park and defrauding Plaintiffs

                           of money or property through the fraudulent forced surrender of

                           the Plaintiffs’ resale purchasers’ right to assume the resale sellers’

                           prospectus.




                                            Page 62
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 63 of 95 PageID 202




               b.	Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee

                     and Eastman were related in that they are business partners and/

                     or associates and owed to Plaintiffs a duty of good faith and fair

                     dealing under § 723.021, Fla. Stat.

               c.	The Adler-DeMarco-Provost-Crook-Newkirk-Knapp-Jennings-Lee-

                     Eastman Enterprise possessed sufficient longevity for the members

                     to carry out their purpose(s) in that the Adler-DeMarco-Provost-

                     Crook-Newkirk-Knapp-Jennings-Lee-Eastman Enterprise existed

                     from 2009 through 2019 (at a minimum).

               d.	Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee

                     and Eastman are each a “person,” within the meaning of 18 U.S.C.

                     §§ 1961(3) & 1962(c) and Fla. Stat. § 772.103, who individually

                     conducted, participated in, engaged in, and operated and managed

                     the affairs of the Adler-DeMarco-Provost-Crook-Newkirk-Knapp-

                     Jennings-Lee-Eastman Enterprise through a pattern of racketeering

                     activity or criminal activity within the meaning of 18 U.S.C. §§

                     1961(1), 1961(5) & 1962(c) and Fla. Stat. §§ 772.102(1), 772.102(4)

                     & 772.103(3). The pattern of racketeering activity or criminal

                     activity consisted of, but was not limited to, the acts of mail and
                     wire fraud, 18 U.S.C. §§ 1341, 1343 and Fla. Stat. §§ 772.102(1)

                     (b) (described in paragraphs 92 to 110), and extortion, 18 U.S.C.

                     § 1951(a) and Fla. Stat. § 836.05 (as described in paragraphs 111 to

                     116).




                                      Page 63
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 64 of 95 PageID 203




           7.1.2   Alternative 1: Murex Properties Enterprise

           119.    In the alternative to paragraph 118, between 2009 and 2019 (at a

   minimum), Murex Properties constituted an “enterprise,” within the meaning of 18

   U.S.C. §§ 1961(4) & 1962(c) and Fla. Stat. §§ 772.102(3) & 772.103(3), in that it was a

   legal entity.

                   a.	Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee

                          and Eastman are each a “person,” within the meaning of 18 U.S.C.

                          §§ 1961(3) & 1962(c) and Fla. Stat. § 772.103, who individually

                          conducted, participated in, engaged in, and operated and managed

                          the affairs of Murex Properties through a pattern of racketeering

                          activity or criminal activity within the meaning of 18 U.S.C. §§

                          1961(1), 1961(5) & 1962(c) and Fla. Stat. §§ 772.102(1), 772.102(4)

                          & 772.103(3). The pattern of racketeering activity or criminal

                          activity consisted of, but was not limited to, the acts of mail and

                          wire fraud, 18 U.S.C. §§ 1341, 1343 and Fla. Stat. §§ 772.102(1)

                          (b) (described in paragraphs 92 to 110), and extortion, 18 U.S.C. §

                          1951(a) and Fla. Stat. § 836.05 (as described in paragraphs 111 to

                          116).

           7.1.3   Alternative 2: Schalamar Mobile Home Park Enterprise

           120.    In the alternative to paragraphs 118 and 119, Murex Properties,

   Northwestern Mutual, Osprey Links, Schalamar GP, Schalamar Golf Club, J & J
   Sanitation, Lutz Bobo Law Firm, and FMHA constituted an “enterprise,” within the

   meaning of 18 U.S.C. §§ 1961(4) & 1962(c) and Fla. Stat. §§ 772.102(3) & 772.103(3), in

   that they were “a group of individuals associated in fact” (hereinafter referred to as the

   “Schalamar Mobile Home Park Enterprise”).


                                           Page 64
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 65 of 95 PageID 204




               a.	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar

                     GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm,

                     and FMHA shared the common purposes of defrauding Plaintiffs

                     of money or property through the use of the fraudulent forced

                     surrender of the Plaintiffs’ resale purchasers’ right to assume the

                     resale sellers’ prospectus.

               b.	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar

                     GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm,

                     and FMHA were related in that they are all alter egos of Adler,

                     DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and

                     Eastman.

               c.	The Schalamar Mobile Home Park Enterprise possessed sufficient

                     longevity for the members to carry out their purpose(s) in that the

                     Schalamar Mobile Home Park Enterprise existed from 2009 through

                     2019 (at a minimum).

               d.	Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee

                     and Eastman are each a “person,” within the meaning of 18 U.S.C.

                     §§ 1961(3) & 1962(c) and Fla. Stat. § 772.103, who individually

                     conducted, participated in, engaged in, and operated and managed

                     the affairs of the Schalamar Mobile Home Park Enterprise through

                     a pattern of racketeering activity or criminal activity within the

                     meaning of 18 U.S.C. §§ 1961(1), 1961(5) & 1962(c) and Fla. Stat.

                     §§ 772.102(1), 772.102(4) & 772.103(3). The pattern of racketeering

                     activity or criminal activity consisted of, but was not limited to,

                     the acts of mail and wire fraud, 18 U.S.C. §§ 1341, 1343 and Fla.

                     Stat. §§ 772.102(1)(b) (described in paragraphs 92 to 110), and

                                      Page 65
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 66 of 95 PageID 205




                          extortion, 18 U.S.C. § 1951(a) and Fla. Stat. § 836.05 (as described

                          in paragraphs 111 to 116).

           7.1.4   Alternative 3: Lee Enterprise

           121.    In the alternative to paragraphs 118 and 119, between 2009 and 2019 (at a

   minimum), Lee was an individual who constituted an “enterprise,” within the meaning of

   18 U.S.C. §§ 1961(4) & 1962(c) and Fla. Stat. §§ 772.102(3) & 772.103(3).

                   a.	Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee

                          and Eastman are each a “person,” within the meaning of 18 U.S.C.

                          §§ 1961(3) & 1962(c) and Fla. Stat. § 772.103, who individually

                          conducted, participated in, engaged in, and operated and managed

                          the affairs of Lee through a pattern of racketeering activity or

                          criminal activity within the meaning of 18 U.S.C. §§ 1961(1),

                          1961(5) & 1962(c) and Fla. Stat. §§ 772.102(1), 772.102(4) &

                          772.103(3). The pattern of racketeering activity or criminal activity

                          consisted of, but was not limited to, the acts of mail and wire fraud,

                          18 U.S.C. §§ 1341, 1343 and Fla. Stat. §§ 772.102(1)(b) (described

                          in paragraphs 92 to 110), and extortion, 18 U.S.C. § 1951(a) and Fla.

                          Stat. § 836.05 (as described in paragraphs 111 to 116).

           7.1.5   Alternative 4: Lutz Bobo Law Firm Enterprise

           122.    In the alternative to paragraphs 118 and 119, between 2009 and 2019 (at a

   minimum), the Lutz Bobo Law Firm constituted an “enterprise,” within the meaning of

   18 U.S.C. §§ 1961(4) & 1962(c) and Fla. Stat. §§ 772.102(3) & 772.103(3), in that it was a

   legal entity.




                                           Page 66
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 67 of 95 PageID 206




                    a.	Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee

                            and Eastman are each a “person,” within the meaning of 18 U.S.C.

                            §§ 1961(3) & 1962(c) and Fla. Stat. § 772.103, who individually

                            conducted, participated in, engaged in, and operated and managed

                            the affairs of the Lutz Bobo Law Firm through a pattern of

                            racketeering activity or criminal activity within the meaning of 18

                            U.S.C. §§ 1961(1), 1961(5) & 1962(c) and Fla. Stat. §§ 772.102(1),

                            772.102(4) & 772.103(3). The pattern of racketeering activity or

                            criminal activity consisted of, but was not limited to, the acts of

                            mail and wire fraud, 18 U.S.C. §§ 1341, 1343 and Fla. Stat. §§

                            772.102(1)(b) (described in paragraphs 92 to 110), and extortion, 18

                            U.S.C. § 1951(a) and Fla. Stat. § 836.05 (as described in paragraphs

                            111 to 116).


           7.1.6    Alternative 5: DBPR-Florida-Legislature Enterprise

           123.     In the alternative to paragraphs 118 and 119, between 2009 and 2019 (at

   a minimum), the Division of Florida Condominiums, Timeshares, and Mobile Homes

   of the Florida Department of Business and Professional Regulation and the Florida

   Legislature ("DBPR-Florida-Legislature Enterprise") constituted an “enterprise,” within
   the meaning of 18 U.S.C. §§ 1961(4) & 1962(c) and Fla. Stat. §§ 772.102(3) & 772.103(3),

   in that it was a legal entity.

                    a.	Adler, Lee, and Eastman are each a “person,” within the meaning

                            of 18 U.S.C. §§ 1961(3) & 1962(c) and Fla. Stat. § 772.103, who

                            individually conducted, participated in, engaged in, and operated

                            and managed the affairs of the DBPR-Florida-Legislature Enterprise

                            through a pattern of racketeering activity or criminal activity

                                             Page 67
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 68 of 95 PageID 207




                          within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) & 1962(c)

                          and Fla. Stat. §§ 772.102(1), 772.102(4) & 772.103(3). The pattern

                          of racketeering activity or criminal activity consisted of, but was

                          not limited to, the acts of mail and wire fraud, 18 U.S.C. §§ 1341,

                          1343 and Fla. Stat. §§ 772.102(1)(b) (described in paragraphs 92 to

                          110), and extortion, 18 U.S.C. § 1951(a) and Fla. Stat. § 836.05 (as

                          described in paragraphs 111 to 116).

          124.    At all relevant times, the enterprises alleged in paragraphs 111 through 116
   (supra) were engaged in, and their activities affected, interstate commerce and foreign

   commerce.

          125.    All of the acts of racketeering/crime described in paragraphs 92 to 110

   and 111 to 116 were related so as to establish a pattern of racketeering activity or criminal

   activity, within the meaning of 18 U.S.C. § 1962(c) and Fla. Stat. § 772.103(3), in that their

   common purpose was to defraud Plaintiffs of money and property through the use of the

   fraudulent forced surrender of the Plaintiffs’ resale purchasers’ right to assume the resale

   sellers’ prospectus; Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and

   Eastman, personally or through their agent or agents, directly or indirectly, participated in

   all of the acts and employed the same or similar methods of commission; Plaintiffs were
   the victims of the acts of racketeering/crime; and/or the acts of racketeering/crime were

   otherwise interrelated by distinguishing characteristics and were not isolated events.

          126.    All of the acts of racketeering described in paragraphs 92 to 110 and 111

   to 116 were continuous so as to form a pattern of racketeering activity in that Adler,

   DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and Eastman engaged in the

   acts of racketeering/crime over a substantial period of time (i.e., from 2009 through 2019)

   and in that the acts of racketeering/crime have become the regular way in which Adler,

   DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and Eastman do business and,

                                            Page 68
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 69 of 95 PageID 208




   thus, threaten to continue indefinitely.

           127.     As a direct and proximate result of, and by reason of, the activities of

   Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and Eastman, and

   their conduct in violation of 18 U.S.C. § 1962(c) and Fla. Stat. § 772.103(3), Plaintiffs

   were injured in their business or property, within the meaning of 18 U.S.C. § 1964(c)

   and Fla. Stat. § 772.104(1). Among other things, Plaintiffs suffered damages to the

   extent their business or property was transferred to Adler, DeMarco, Provost, Crook,

   Newkirk, Knapp, Jennings, Lee and Eastman; to the extent Plaintiffs incurred legal fees

   to set aside or reverse the transfers of money or property that were fraudulently made

   by Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and Eastman; and

   to the extent that Plaintiffs paid for services that provided no benefit to Plaintiffs and

   only inflicted harm upon them. Plaintiffs are, therefore, entitled to recover threefold the

   damages they sustained together with costs, reasonable attorneys’ fees and reasonable

   experts’ fees.

   7.2	Count Two – RICO; Racketeer Influenced and Corrupt Organizations Act
        Violation of 18 U.S.C. § 1962(c) – Fla. Stat. § 772.103(3) by Defendants
        Murex Properties, Northwestern Mutual, Osprey Links, Schalamar GP,
        J & J Sanitation, Lutz Bobo Law Firm, and FMHA

           128.     Plaintiffs reallege and restate paragraphs 1 through 116.

           7.2.1    Corporate Enterprise

           129.     Murex Properties, Northwestern Mutual, Osprey Links, Schalamar GP,

   Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm, and FMHA constituted
   an “enterprise,” within the meaning of 18 U.S.C. §§ 1961(4) & 1962(c) and Fla. Stat. §§

   772.102(3) & 772.103(3), in that they were “a group of individuals associated in fact”

   (hereinafter referred to as the “Corporate Enterprise”).



                                              Page 69
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 70 of 95 PageID 209




              a.	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar

                     GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm,

                     and FMHA shared the common purposes of developing Schalamar

                     Creek Golf Mobile Home Park and defrauding Plaintiffs of money

                     or property through the use of the fraudulent forced surrender of

                     the Plaintiffs’ resale purchasers’ right to assume the resale sellers’

                     prospectus;

              b. 	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar

                     GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm,

                     and FMHA were related in that they are all controlled by Adler,

                     DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and

                     Eastman, who owe to Plaintiffs a duty of good faith and fair dealing

                     under § 723.021, Fla. Stat.

              c.	The Corporate Enterprise possessed sufficient longevity for the

                     members to carry out their purpose(s) in that the Corporate

                     Enterprise existed from 2009 through 2019 (at a minimum).

              d.	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar

                     GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm,

                     and FMHA are each a “person,” within the meaning of 18 U.S.C.

                     §§ 1961(3) & 1962(c) and Fla. Stat. § 772.103, who individually

                     conducted, participated in, engaged in, and operated and managed

                     the affairs of the Corporate Enterprise through a pattern of

                     racketeering activity or criminal activity within the meaning of 18

                     U.S.C. §§ 1961(1), 1961(5) & 1962(c) and Fla. Stat. §§ 772.102(1),

                     772.102(4) & 772.103(3). Said pattern of racketeering activity or

                     criminal activity consisted of, but was not limited to, the acts of

                                      Page 70
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 71 of 95 PageID 210




                          mail and wire fraud (as described in paragraphs 92 to 110), and

                          extortion, 18 U.S.C. § 1951(a) and Fla. Stat. § 836.05 (as described

                          in paragraphs 111 to 116).

           7.2.2   Alternative 1: Murex Properties Enterprise

           130.    In the alternative to paragraph 129, between 2009 and 2019 (at a

   minimum), Murex Properties constituted an “enterprise,” within the meaning of 18

   U.S.C. §§ 1961(4) & 1962(c) and Fla. Stat. §§ 772.102(3) & 772.103(3), in that it was a

   legal entity.

                   a.	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar

                          GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm,

                          and FMHA are each a “person,” within the meaning of 18 U.S.C.

                          §§ 1961(3) & 1962(c) and Fla. Stat. § 772.103, who individually

                          conducted, participated in, engaged in, and operated and managed

                          the affairs of Murex Properties through a pattern of racketeering

                          activity or criminal activity within the meaning of 18 U.S.C. §§

                          1961(1), 1961(5) & 1962(c) and Fla. Stat. §§ 772.102(1), 772.102(4)

                          & 772.103(3). Said pattern of racketeering activity or criminal

                          activity consisted of, but was not limited to, the acts of mail and

                          wire fraud, 18 U.S.C. §§ 1341, 1343 and Fla. Stat. §§ 772.102(1)(b)

                          (as described in paragraphs 92 to 110), and extortion, 18 U.S.C. §

                          1951(a) and Fla. Stat. § 836.05 (as described in paragraphs 105 to
                          10).




                                           Page 71
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 72 of 95 PageID 211




          7.2.3   Alternative 2: Schalamar Mobile Home Park Enterprise

          131.    In the alternative to paragraphs 129 and 130, Murex Properties,

   Northwestern Mutual, Osprey Links, Schalamar GP, Schalamar Golf Club, J & J

   Sanitation, Lutz Bobo Law Firm, and FMHA constituted an “enterprise,” within the

   meaning of 18 U.S.C. §§ 1961(4) & 1962(c) and Fla. Stat. §§ 772.102(3) & 772.103(3), in

   that they were “a group of individuals associated in “fact” (hereinafter referred to as the

   “Schalamar Mobile Home Park Enterprise”).

                  a.	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar

                          GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm,

                          and FMHA shared the common purposes of defrauding Plaintiffs

                          of money or property through the use of the fraudulent forced

                          surrender of the Plaintiffs’ resale purchasers’ right to assume the

                          resale sellers’ prospectus.

                  b.	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar

                          GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm,

                          and FMHA were related in that they are all alter egos of Adler,

                          DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and

                          Eastman.

                  c.	The Schalamar Mobile Home Park Enterprise possessed sufficient

                          longevity for the members to carry out their purpose(s) in that the

                          Schalamar Mobile Home Park Enterprise existed from 2009 through

                          2019 (at a minimum).

                  d.	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar

                          GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm,

                          and FMHA are each a “person,” within the meaning of 18 U.S.C.

                          §§ 1961(3) & 1962(c) and Fla. Stat. § 772.103, who individually

                                           Page 72
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 73 of 95 PageID 212




                         conducted, participated in, engaged in, and operated and managed

                         the affairs of the Schalamar Mobile Home Park Enterprise through

                         a pattern of racketeering activity or criminal activity within the

                         meaning of 18 U.S.C. §§ 1961(1), 1961(5) & 1962(c) and Fla.

                         Stat. §§ 772.102(1), 772.102(4) & 772.103(3). Said pattern of

                         racketeering activity or criminal activity consisted of, but was not

                         limited to, the acts of mail and wire fraud, 18 U.S.C. §§ 1341, 1343

                         and Fla. Stat. §§ 772.102(1)(b) (as described in paragraphs 92 to

                         110), and extortion, 18 U.S.C. § 1951(a) and Fla. Stat. § 836.05 (as

                         described in paragraphs 111 to 116).

          7.2.4   Alternative 3: Lee Enterprise

          132.    In the alternative to paragraphs 129 and 130, between 2009 and 2019, Lee

   was an individual who constituted an “enterprise,” within the meaning of 18 U.S.C. §§

   1961(4) & 1962(c) and Fla. Stat. §§ 772.102(3) & 772.103(3).

                  a.	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar

                         GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm,

                         and FMHA are each a “person,” within the meaning of 18 U.S.C.

                         §§ 1961(3) & 1962(c) and Fla. Stat. § 772.103, who individually

                         conducted, participated in, engaged in, and operated and managed

                         the affairs of Lee through a pattern of activity or criminal activity

                         within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) & 1962(c) and
                         Fla. Stat. §§ 772.102(1), 772.102(4) & 772.103(3). Said pattern of

                         racketeering activity or criminal activity consisted of, but was not

                         limited to, the acts of mail and wire fraud, 18 U.S.C. §§ 1341, 1343

                         and Fla. Stat. §§ 772.102(1)(b)(as described in paragraphs 92 to


                                          Page 73
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 74 of 95 PageID 213




                          110), and extortion, 18 U.S.C. § 1951(a) and Fla. Stat. § 836.05 (as

                          described in paragraphs 111 to 116).

           7.2.5   Alternative 4: Lutz Bobo Law Firm Enterprise

           133.    In the alternative to paragraphs 129 and 130 between 2009 and 2019 (at a

   minimum), the Lutz Bobo Law Firm constituted an “enterprise,” within the meaning of

   18 U.S.C. §§ 1961(4) & 1962(c) and Fla. Stat. §§ 772.102(3) & 772.103(3), in that it was a

   legal entity.

                   a.	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar

                          GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm,

                          and FMHA are each a “person,” within the meaning of 18 U.S.C.

                          §§ 1961(3) & 1962(c) and Fla. Stat. § 772.103, who individually

                          conducted, participated in, engaged in, and operated and managed

                          the affairs of the Lutz Bobo Law Firm through a pattern of

                          racketeering activity or criminal activity within the meaning of 18

                          U.S.C. §§ 1961(1), 1961(5) & 1962(c) and Fla. Stat. §§ 772.102(1),

                          772.102(4) & 772.103(3). Said pattern of racketeering activity or

                          criminal activity consisted of, but was not limited to, the acts of

                          mail and wire fraud, 18 U.S.C. §§ 1341, 1343 and Fla. Stat. §§

                          772.102(1)(b) (as described in paragraphs 92 to 110, and extortion,

                          18 U.S.C. § 1951(a) and Fla. Stat. § 836.05 (as described in
                          paragraphs 111 to 116).




                                           Page 74
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 75 of 95 PageID 214




           7.2.6    Alternative 5: DBPR-Florida-Legislature Enterprise

           134.     In the alternative to paragraphs 129 and 130 between 2009 and 2019 (at

   a minimum), the Division of Florida Condominiums, Timeshares, and Mobile Homes

   of the Florida Department of Business and Professional Regulation and the Florida

   Legislature ("DBPR-Florida-Legislature Enterprise") constituted an “enterprise,” within

   the meaning of 18 U.S.C. §§ 1961(4) & 1962(c) and Fla. Stat. §§ 772.102(3) & 772.103(3),

   in that it was a legal entity.

                    a.	Murex Properties, Lutz Bobo Law Firm, and FMHA are each a

                            “person,” within the meaning of 18 U.S.C. §§ 1961(3) & 1962(c)

                            and Fla. Stat. § 772.103, who individually conducted, participated

                            in, engaged in, and operated and managed the affairs of the DBPR-

                            Florida-Legislature Enterprise through a pattern of racketeering

                            activity or criminal activity within the meaning of 18 U.S.C. §§

                            1961(1), 1961(5) & 1962(c) and Fla. Stat. §§ 772.102(1), 772.102(4)

                            & 772.103(3). Said pattern of racketeering activity or criminal

                            activity consisted of, but was not limited to, the acts of mail and

                            wire fraud, 18 U.S.C. §§ 1341, 1343 and Fla. Stat. §§ 772.102(1)(b)

                            (as described in paragraphs 92 to 110), and extortion, 18 U.S.C. §

                            1951(a) and Fla. Stat. § 836.05 (as described in paragraphs 111 to

                            116).

           135.     At all relevant times, the enterprises alleged in paragraphs 129 through 134

   (supra) were engaged in, and their activities affected, interstate commerce and foreign

   commerce.

           136.     All of the acts of racketeering described in paragraphs 92 to 110 and 111 to

   116 were related so as to establish a pattern of racketeering activity or criminal activity,

   within the meaning of 18 U.S.C. § 1962(c) and Fla. Stat. § 772.103(3), in that their

                                             Page 75
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 76 of 95 PageID 215




   common purpose was to defraud Plaintiffs of money and property through the use of

   fraudulent forced surrender of the Plaintiffs’ resale purchasers’ right to assume the resale

   sellers’ prospectus, their common result was to defraud Plaintiffs of money and property

   through the use of fraudulent forced surrender of the Plaintiffs’ resale purchasers’ right to

   assume the resale sellers’ prospectus; Murex Properties, Northwestern Mutual, Osprey

   Links, Schalamar GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm, and

   FMHA personally or through their agent or agents, directly or indirectly, participated in

   all of the acts and employed the same or similar methods of commission; Plaintiffs were

   the victims of the acts of racketeering; and/or the acts of racketeering were otherwise

   interrelated by distinguishing characteristics and were not isolated events.

           137.    All of the acts of racketeering described in paragraphs 92 to 110 and 111

   to 116 were continuous so as to form a pattern of racketeering activity in that Murex

   Properties, Northwestern Mutual, Osprey Links, Schalamar GP, Schalamar Golf Club,

   J & J Sanitation, Lutz Bobo Law Firm, and FMHA engaged in the acts of racketeering/

   crime over a substantial period of time (i.e., from 2009 through 2019) and in that the

   acts of racketeering/crime have become the regular way in which Murex Properties,

   Northwestern Mutual, Osprey Links, Schalamar GP, Schalamar Golf Club, J & J

   Sanitation, Lutz Bobo Law Firm, and FMHA do business and, thus, threaten to continue
   indefinitely.

           138.    As a direct and proximate result of, and by reason of, the activities of

   Murex Properties, Northwestern Mutual, Osprey Links, Schalamar GP, Schalamar Golf

   Club, J & J Sanitation, Lutz Bobo Law Firm, and FMHA and their conduct in violation of

   18 U.S.C. § 1962(c) and Fla. Stat. § 772.103(3), Plaintiffs were injured in their business or

   property, within the meaning of 18 U.S.C. § 1964(c) and Fla. Stat. § 772.104(1). Among

   other things, Plaintiffs suffered damages to the extent their business or property was

   transferred to Murex Properties, Northwestern Mutual, Osprey Links, Schalamar GP,

                                            Page 76
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 77 of 95 PageID 216




   Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm, and FMHA; to the extent

   Plaintiffs incurred legal fees to set aside or reverse the transfers of money or property

   that were fraudulently made by Murex Properties, Northwestern Mutual, Osprey Links,

   Schalamar GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm, and FMHA;

   and to the extent that Plaintiffs paid for services that provided no benefit to Plaintiffs and

   only inflicted harm upon them. Plaintiffs are, therefore, entitled to recover threefold the

   damages they sustained together with costs, reasonable attorneys’ fees, and reasonable

   experts’ fees.

   7.3	Count Three – RICO; Racketeer Influenced and Corrupt Organizations Act
        Violation of 18 U.S.C. § 1962(d) – Fla. Stat. § 772.103(4) by Defendants Adler,
        DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and Eastman

           139.     Plaintiffs reallege and restate paragraphs 1 through 116.

           140.     As alleged in Count One, one or more of the following individuals

   violated 18 U.S.C. § 1962(c) and Fla. Stat. § 772.103(3): Adler, DeMarco, Provost, Crook,

   Newkirk, Knapp, Jennings, Lee and Eastman. Any of these person(s) who violated 18

   U.S.C. § 1962(c) and Fla. Stat. § 772.103(3) are referred to as the “Violator(s)” for the

   remainder of this Count.

           141.     Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and/or

   Eastman, conspired with the Violator(s) to conduct or participate, directly or indirectly,

   in the conduct of the affairs of the enterprises (supra, ¶¶ 118-123) through a pattern of

   racketeering activity or criminal activity (see 92 to 110 and 111 to 116) in violation of 18

   U.S.C. § 1962(d) and Fla. Stat. § 772.103(4). In particular, Adler, DeMarco, Provost,

   Crook, Newkirk, Knapp, Jennings, Lee and Eastman intended to further an endeavor

   of the Violator(s) which, if completed, would satisfy all of the elements of a substantive

   RICO criminal offense (18 U.S.C. § 1962(c) and Fla. Stat. § 772.103(3)) and adopted the

   goal of furthering or facilitating the criminal endeavor.

                                            Page 77
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 78 of 95 PageID 217




           142.     Plaintiffs were injured by Adler, DeMarco, Provost, Crook, Newkirk,

   Knapp, Jennings, Lee and Eastman’s overt acts that are acts of racketeering/crime or

   otherwise unlawful under the RICO statute, which included (among other acts) mail

   and wire fraud, 18 U.S.C. §§ 1341, 1343 and Fla. Stat. §§ 772.102(1)(b) (as described

   in paragraphs 92 to 110), and extortion, 18 U.S.C. § 1951(a) and Fla. Stat. § 836.05 (as

   described in paragraphs 111 to 116).

           143.     As a direct and proximate result of, and by reason of, the activities of

   Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and/or Eastman, and

   their conduct in violation of 18 U.S.C. § 1962(d) and Fla. Stat. § 772.103(4), Plaintiffs

   were injured in their business or property, within the meaning of 18 U.S.C. § 1964(c) and

   Fla. Stat. § 772.104(1). Among other things, Plaintiffs suffered damages to the extent

   their business or property was transferred to Adler, DeMarco, Provost, Crook, Newkirk,

   Knapp, Jennings, Lee and/or Eastman; to the extent Plaintiffs incurred legal fees to

   set aside or reverse the transfers of money or property that were fraudulently made by

   Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and/or Eastman; and

   to the extent that Plaintiffs paid for services that provided no benefit to Plaintiffs and

   only inflicted harm upon them. Plaintiffs are, therefore, entitled to recover threefold the

   damages they sustained together with costs, reasonable attorneys’ fees, and reasonable

   experts’ fees.




                                             Page 78
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 79 of 95 PageID 218




   7.4     Count Four – RICO Conspiracy; Racketeer Influenced and Corrupt
           Organizations Act
           Violation of 18 U.S.C. § 1962(d) – Fla. Stat. § 772.103(4) by Defendants
           Murex Properties, Northwestern Mutual, Osprey Links, Schalamar GP,
           J & J Sanitation, Lutz Bobo Law Firm, and FMHA

           144.    Plaintiffs reallege and restate paragraphs 1 through 116.

           145.    As alleged in Count One, the following individuals violated 18 U.S.C. §

   1962(c) and Fla. Stat. § 772.103(3): Adler, DeMarco, Provost, Crook, Newkirk, Knapp,

   Jennings, Lee and Eastman.

           7.4.1	Murex Properties, Northwestern Mutual, Osprey Links, Schalamar
                  GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm, and/
                  or FMHA conspired with Adler, DeMarco, Provost, Crook, Newkirk,
                  Knapp, Jennings, Lee and/or Eastman

           146.    Murex Properties, Northwestern Mutual, Osprey Links, Schalamar GP,

   Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm, and/or FMHA conspired

   with Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee, and/or Eastman

   to conduct or participate, directly or indirectly, in the conduct of the affairs of the

   enterprises (see supra, ¶¶ 118-123) through a pattern of racketeering activity or criminal

   activity (see supra, ¶¶ 92 to 110 and 111 to 116) in violation of 18 U.S.C. § 1962(d) and

   Fla. Stat. § 772.103(4). In particular, Murex Properties, Northwestern Mutual, Osprey

   Links, Schalamar GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm, and/
   or FMHA intended to further an endeavor of Adler, DeMarco, Provost, Crook, Newkirk,

   Knapp, Jennings, Lee and/or Eastman which, if completed, would satisfy all of the

   elements of a substantive RICO criminal offense (18 U.S.C. § 1962(c) and Fla. Stat. §

   772.103(3)) and adopted the goal of furthering or facilitating the criminal endeavor.




                                            Page 79
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 80 of 95 PageID 219




           7.4.2	Northwestern Mutual conspired with Lee, Eastman and/or Adler

           147.    Northwestern Mutual conspired with Lee, Eastman and/or Adler

   to conduct or participate, directly or indirectly, in the conduct of the affairs of the

   enterprises (see supra, ¶¶ 118-123) through a pattern of racketeering activity or criminal

   activity (see supra, ¶¶ 92 to 110 and 111 to 116) in violation of 18 U.S.C. § 1962(d) and Fla.

   Stat. § 772.103(4). In particular, Northwestern Mutual intended to further an endeavor

   of Lee, Eastman and/or Adler which, if completed, would satisfy all of the elements of a

   substantive RICO criminal offense (18 U.S.C. § 1962(c) and Fla. Stat. § 772.103(3)) and

   adopted the goal of furthering or facilitating the criminal endeavor.
           7.4.3	Schalamar GP conspired with Adler, DeMarco, Provost, Crook,
                  Newkirk, Jennings, Lee and/or Eastman

           148.    Schalamar GP conspired with Adler, DeMarco, Provost, Crook, Newkirk,

   Jennings, Lee and/or Eastman to conduct or participate, directly or indirectly, in the

   conduct of the affairs of the enterprises (see supra, ¶¶ 118-123) through a pattern of

   racketeering activity or criminal activity (see supra, ¶¶ 92 to 110 and 111 to 116) in violation

   of 18 U.S.C. § 1962(d) and Fla. Stat. § 772.103(4). In particular, Schalamar GP intended

   to further an endeavor of Adler, DeMarco, Provost, Crook, Newkirk, Jennings, Lee and/

   or Eastman which, if completed, would satisfy all of the elements of a substantive RICO

   criminal offense (18 U.S.C. § 1962(c) and Fla. Stat. § 772.103(3)) and adopted the goal of

   furthering or facilitating the criminal endeavor.

           7.4.4	Schalamar GP and Osprey Links conspired with Lee and/or Eastman

           149.    Schalamar GP and Osprey Links conspired with Lee and/or Eastman

   to conduct or participate, directly or indirectly, in the conduct of the affairs of the

   enterprises (see supra, ¶¶ 118-123) through a pattern of racketeering activity or criminal

   activity (see supra, ¶¶ 92 to 110 and 111 to 116) in violation of 18 U.S.C. § 1962(d) and Fla.

   Stat. § 772.103(4). In particular, Schalamar GP and Osprey Links intended to further an
                                            Page 80
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 81 of 95 PageID 220




   endeavor of Lee and/or Eastman which, if completed, would satisfy all of the elements of

   a substantive RICO criminal offense (18 U.S.C. § 1962(c) and Fla. Stat. § 772.103(3)) and

   adopted the goal of furthering or facilitating the criminal endeavor.

           150.      Plaintiffs were injured by Murex Properties, Northwestern Mutual, Osprey

   Links, Schalamar GP, Schalamar Golf Club, J & J Sanitation, Lutz Bobo Law Firm, and

   FMHA’s overt acts that are acts of racketeering/crime or otherwise unlawful under the

   RICO statute, which included (among other acts) acts of mail and wire fraud, 18 U.S.C.

   §§ 1341, 1343 and Fla. Stat. §§ 772.102(1)(b) (as described in paragraphs 92 to 110 , supra),

   and extortion, 18 U.S.C. § 1951(a) and Fla. Stat. § 836.05 (as described in paragraphs 111

   to 116, supra).

           151.      As a direct and proximate result of, and by reason of, the activities of

   Murex Properties, Northwestern Mutual, Osprey Links, Schalamar GP, Schalamar Golf

   Club, J & J Sanitation, Lutz Bobo Law Firm, and FMHA, and their conduct in violation

   of 18 U.S.C. § 1962(d) and Fla. Stat. § 772.103(4), Plaintiffs were injured in their business

   or property, within the meaning of 18 U.S.C. § 1964(c) and Fla. Stat. § 772.103(3). Among

   other things, Plaintiffs suffered damages to the extent their business or property was

   transferred to Adler, DeMarco, Provost, Crook, Newkirk, Knapp, Jennings, Lee and/or

   Eastman; to the extent Plaintiffs incurred legal fees to set aside or reverse the transfers

   of money or property that were fraudulently made by Adler, DeMarco, Provost, Crook,

   Newkirk, Knapp, Jennings, Lee and/or Eastman; and to the extent that Plaintiffs paid for

   services that provided no benefit to Plaintiffs and only inflicted harm upon them. Plaintiffs

   are, therefore, entitled to recover threefold the damages they sustained together with

   costs, reasonable attorneys’ fees, and reasonable experts’ fees.




                                              Page 81
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 82 of 95 PageID 221




   7.5     Count Five – Unjust Enrichment
           by Defendants Adler, DeMarco, Provost, Crook, Newkirk, Jennings, Lee, and
           Eastman

           152.   Plaintiffs reallege and restate paragraphs 1 through 116.

           153.   Adler, DeMarco, Provost, Crook, Newkirk, Jennings, Lee, and Eastman

   each individually, received a benefit or and enrichment from Plaintiffs.

           154.   The benefit retained by Adler, DeMarco, Provost, Crook, Newkirk,

   Jennings, Lee, and Eastman has been at the expense or impoverishment of Plaintiffs.

           155.   There is a relationship between the enrichment of Adler, DeMarco,

   Provost, Crook, Newkirk, Jennings, Lee, and Eastman and the impoverishment of

   Plaintiffs.

           156.   It would be unjust for Adler, DeMarco, Provost, Crook, Newkirk,

   Jennings, Lee, and Eastman to retain the benefit that they received from Plaintiffs.

           157.   Adler, DeMarco, Provost, Crook, Newkirk, Jennings, Lee, and Eastman’s

   unjust enrichment is not justified.

           158.   Plaintiffs were directly injured by reason of the unjust enrichment of Adler,

   DeMarco, Provost, Crook, Newkirk, Jennings, Lee, and Eastman. Plaintiffs do not have an

   adequate remedy at law.

           159.   As a direct and proximate result of, and by reason of, the Defendants

   unjust enrichment, the Plaintiffs were injured and suffered damages in excess of

   $1,600,000 to the extent their monies were illegally transferred to the Defendants via

   payment of the higher lot rent and ad valorem pass-ons through the illegal and fraudulent

   forced surrender of the Plaintiffs’ resale purchasers’ right to assume the resale sellers’

   prospectus; to the extent Plaintiffs incurred legal fees to set aside or reverse the transfers

   of money or property that were fraudulently made by the Defendants; to the extent that

   Plaintiffs paid for services that provided no benefit to Plaintiffs and only inflicted harm


                                            Page 82
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 83 of 95 PageID 222




   upon them; and to the extent that Plaintiffs have suffered $10,000 to $15,000 reduction

   in their resale value and expect to suffer a total of over $7,500,000 over the expected 14

   years of a typical mobile home park turnover. Plaintiffs are, therefore, entitled to recover

   the damages they sustained together with costs, reasonable attorneys’ fees, and reasonable

   experts’ fees.

   7.6	Count Six – Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”)
        Violation of §§ 501.204, and 501.211, Fla. Stat. by all Defendants

          160.      Plaintiffs reallege and restate paragraphs 1 through 116.

          161.      The Defendants have violated §§ 501.204 and 501.211, Fla. Stat., which

   prohibit as unlawful unconscionable acts or practices, and unfair or deceptive acts or

   practices in the conduct of trade or commerce.



          162.      The Florida Legislature expressly stated that §§ 501.201, Fla. Stat., et.

   seq., is remedial. Section 501.202, Fla. Stat., reads: “The provisions of this part shall be

   construed liberally to promote the following policies:

                                                ***
                    (1)	To simplify, clarify, and modernize the law governing consumer
                         protection, unfair methods of competition, and unconscionable,
                         deceptive, and unfair trade practices.

                    (2)	To protect the consuming public and legitimate business
                         enterprises from those who engage in unfair methods of
                         competition, or unconscionable, deceptive, or unfair acts or
                         practices in the conduct of any trade or commerce.

                    (3)	To make state consumer protection and enforcement consistent
                         with established policies of federal law relating to consumer
                         protection.”

                                                 ***
                                            Page 83
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 84 of 95 PageID 223




           163.    In 1993 the Florida Legislature amended the definition of “Trade or

   commerce” in § 501.203(8), Fla. Stat., to include services (“... any good or service...”),

   thereby overruling Florida v. De Anza Corp., 416 So.2d 1173 (Fla. 5th DCA), pet. den., 424

   So.2d 763 (Fla. 1982). De Anza was also disapproved by the Florida Supreme Court in

   Lanca Homeowners, Inc. v. Lantana Cascade of Palm Beach, Ltd., 541 So.2d 1121 (Fla. 1988),

   cert den., 493 U.S. 964 (1989).

           164.    The 1993 amendment of § 501.203(8), Fla. Stat., also expansively defined

   “Trade or commerce” to mean “... the advertising, soliciting, providing, offering, or

   distributing, whether by sale, rental, or otherwise, of any good or service, or any property,

   whether tangible or intangible, or any other article, commodity, or thing of value, wherever

   situated. ‘Trade or commerce’ shall include the conduct of any trade or commerce,

   however denominated, including any nonprofit or not-for-profit person or activity.

   (Emphasis added)

           165.    As mobile home owners and renters of the lot beneath their homes, the

   Plaintiffs are consumers.

           166.    Section 501.203(3), Fla. Stat., defined a “Violation of this part” to mean

   “... any violation of this act and may be based upon any of the following: ...

                                                  ***

                   (b)	The standards of unfairness and deception set forth and interpreted
                        by the Federal Trade Commission or the federal courts;

                   (c)	Any law, statute, rule, regulation, or ordinance which proscribes
                        unfair methods of competition, or unfair, deceptive, or
                        unconscionable acts or practices.”

                                                  ***

           167.    Murex Properties has continued to send Plaintiffs monthly bills, invoices

                                             Page 84
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 85 of 95 PageID 224




   and demands for payment of illegal higher lot rent and ad valorem pass-ons through the

   fraudulent forced surrender of the Plaintiffs’ resale purchasers’ right to assume the resale

   sellers’ prospectus.

          168.    Defendants continue to assert, enforce, and threaten their improper

   authority to assess and lien to coerce payment of illegal higher lot rent and ad valorem

   pass-ons through the fraudulent forced surrender of the Plaintiffs’ resale purchasers’

   right to assume the resale sellers’ prospectus pursuant to the provisions of the lot rental

   agreement in violation of §§ 723.021, 501.204, and 501.211, Fla. Stat.

          169.    Defendants conspire, participate, joined together or act in concert to

   violate §§ 501.204, 501.211, 723.021, and 723.059, Fla. Stat., to benefit themselves, each

   other, and Adler, DeMarco, Provost, Crook, Newkirk, Murex Properties, Northwestern

   Mutual, and Knapp.

          170.    Defendants, their agents, officers, and directors each participated and

   were aware of the repeated and continuing violations of §§ 501.204, 501.211, 723.021, and

   723.059, Fla. Stat.

          171.    Defendants’ acts caused or were likely to cause unjustified injury to the

   Plaintiffs - namely, injury that is substantial, not outweighed by countervailing benefits

   to the Plaintiffs or competition that the act or practice produces, and an injury that the

   Plaintiffs could not reasonably have avoided.

          172.    Defendants’ acts offend public policy and are immoral, unethical,

   oppressive, unscrupulous or substantially injurious to the Plaintiffs.

          173.    As a direct and proximate result of, and by reason of, the activities of the

   Defendants in violation of Fla. Stat. §§ 501.204, and 501.211, Plaintiffs were injured and

   suffered actual damages in excess of $1,600,000 to the extent their monies were illegally

   transferred to the Defendants via payment of the higher lot rent and ad valorem pass-ons

   through the illegal and fraudulent forced surrender of the Plaintiffs’ resale purchasers’

                                           Page 85
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 86 of 95 PageID 225




   right to assume the resale sellers’ prospectus; to the extent Plaintiffs incurred legal fees

   to set aside or reverse the transfers of money or property that were fraudulently made by

   the Defendants; to the extent that Plaintiffs paid for services that provided no benefit to

   Plaintiffs and only inflicted harm upon them; and to the extent that Plaintiffs have suffered

   $10,000 to $15,000 reduction in their resale value and expect to suffer a total of over

   $7,500,000 over the expected 14 years of a typical mobile home park turnover. Plaintiffs

   are, therefore, entitled to recover the damages they sustained together with costs,

   reasonable attorneys’ fees, and reasonable experts’ fees.

           174.    Plaintiffs have been aggrieved by the Defendants’ violation of Fla. Stat. §§

   501.204, 501.211, 723.021, and 723.059, Fla. Stat.

           175.    Plaintiffs also seek declaratory judgment under § 501.211(1), Fla. Stat.

   Section 501.211(1), Fla. Stat., reads that: “... anyone aggrieved by a violation of this part

   may bring an action to obtain a declaratory judgment that an act or practice violates this

   part and to enjoin a person who has violated, is violating, or is otherwise likely to violate

   this part.”

           176.    As a result, the Plaintiffs are in doubt as to their legal rights under the

   law. There exists a present, actual need for declaratory relief concerning these bona fide

   disputes.




                                            Page 86
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 87 of 95 PageID 226




   7.7	Count Seven – Denial of Rights of Access under Americans with Disabilities
        Act (“ADA”) – Violations of the Americans with Disabilities Act of 1990
        (42 U.S.C. §§ 12101 et seq.) and related Florida statutes by Defendants Adler,
        DeMarco, Provost, Crook, Newkirk, Murex Properties, Northwestern Mutual,
        Knapp, Osprey Links, and Schalamar GP

           177.    Plaintiffs reallege and restate paragraphs 1 through 58.

           178.    The Plaintiffs are “elderly persons” as defined by Section 825.101( 4), Fla.

   Stat., as persons “ ... 60 years of age or older who is suffering from the infirmities of aging

   as manifested by advanced age or organic brain damage, or other physical, mental, or
   emotional dysfunctioning, to the extent that the ability of the person to provide adequately

   for the person’s own care or protection is impaired.” The Plaintiffs have mobility, balance,

   gait, vision, and hearing difficulties. When traveling about in public, many Plaintiffs

   require the use of either walking canes or sticks, walkers, wheelchairs, audiovisual devices,

   and hearing aids. Consequently, many Plaintiffs are “physically disabled,” as defined by

   all applicable Florida and United States laws, and a member of the public whose rights are

   protected by these laws.

           179.    Plaintiffs suffer from low vision and age-related cognitive decline as a

   “qualified disability” under the ADA as defined in 42 U.S.C. §12012 (1)(A) and in 42

   U.S.C. 3602, §802(h). They are substantially limited in performing one or more major
   life activities, including but not limited to accurately visualizing their world, adequately

   traversing obstacles and walking without assistance.

           180.    The Park is a public accommodation, open to the public, which is intended

   for nonresidential use and whose operation affects commerce.

           181.    The Plaintiffs live in the Schalamar Creek Mobile Home Park visit the

   Park facilities on a regular basis. Plaintiffs regularly encounter barriers (both physical and

   intangible) that interfered with - if not outright denied - their ability to use and enjoy the

   goods, services, privileges and accommodations offered at the Park. Plaintiffs personally

                                            Page 87
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 88 of 95 PageID 227




   encountered the following barriers at the Facility:

   		              a)	The only ramp located at the right side of the Clubhouse parking

                           area is improperly configured and contains no guide curbs;

   		              b)	On numerous occasions during their visits to the Clubhouse,

                           Plaintiffs experienced problems when transferring onto their

                           wheelchair from their vehicle because of the configuration and side-

                           slope of the designated parking space and access aisle located next

                           to it;

   		              c)	During many visits to the rental office located inside the

                           Clubhouse, Plaintiffs have attempted but been unable to enter the

                           office because the door of the office is too narrow for a wheelchair;

   		              d)	Plaintiffs have been unable to enter the rental office by using an

                           alternative entrance. Plaintiffs have been unable to place their rental

                           payment into the box located outside of the office and have had to

                           return to place their payment in the box;

   		              e)	The public restrooms located inside the Clubhouse lack necessary

                           wheelchair clearances to use the sink. Plaintiffs experienced

                           difficulty on many occasions while trying to use the restroom in the

                           four years preceding this action;

   		              f )	Only one heated pool has a lift; the other pool and whirlpool does

                           not have a lift.

           182.    Plaintiffs were, and continue to be deterred from visiting the Clubhouse

   because they know that the Clubhouse’s goods, services, facilities, privileges, advantages,

   and accommodations deny full and equal access to Plaintiffs due to their physical

   disabilities. Plaintiffs have learned that the following additional barriers to their full and

   equal access exist at the Facility, each of which relates to his disabilities:

                                              Page 88
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 89 of 95 PageID 228




         7.7.1   Site Entrance Signage

                 a)	Site informational signage was not provided directing to the

                        accessible entrance and route of travel.

   		            b)	Tow-away warning signage was not provided visible from the street

                        entrance or accessible parking space.

         7.7.2   Accessible Parking

   		            c)	Van accessible signage was not provided for the van accessible

                        parking space.

   		            d)     Accessible parking access aisles was not outlined in blue.

   		            e)	Accessible parking signage mounted on the pole is not 80”

                        minimum above the surface.

         7.7.3   Exterior Accessible Routes

   		            f )	A minimum of one accessible route was not provided from the

                        public way to the accessible entrance. The main social room is only

                        accessible via a steep (graded in excess of 25%) paved driveway to

                        the front entrance.

   		            g)     Sidewalk has raised lips that exceed 1/4” in height.
   		            h)	Ramp at the end of the access aisle does not have edge protection

                        on both sides of the ramp and exceeds 8.33%.

         7.7.4   Accessible Doors

   		            i)     Entrance door thresholds exceed 1/2" in height.

   		            j)     Entrance door landings exceed 2% slope.

   		            k)	Entrance doors do not have the required smooth kick plate 10”

                        high on the bottom of the doors.



                                         Page 89
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 90 of 95 PageID 229




         7.7.5   Lack of Elevator

   		            l)	There is no elevator in the three floor clubhouse. The main social

                        events or large congregational ball room is on the second floor.

                        Defendants’ management offices are on both the second and third

                        floors.

         7.7.6   Restrooms

   		            m)	Side grab bars are not 48” long and extending a minimum of 24” in

                        front of the toilet.

   		            n)	Rear grab bar was not properly located on the wide side of the

                        toilet.

   		            o)	Soap dispenser was not located to be 40” maximum above floor to

                        operable parts.

   		            p)	Toilet paper dispenser was not located to be 7”- 9” in front of

                        toilet.

   		            q)	Plumbing and sharp objects under sink were not properly

                        protected.

   		            r)     Toilet was not offset to be 16”-18” from side wall.

   		            s)	Proper floor clear area was not provided in front of the toilet for

                        transfer space.

         7.7.7   Seating & Tables in restaurant

   		            t)	A minimum of one accessible table was not provided with proper
                        knee clearance.

         7.7.8   General

   		            u)	Defendants do not have policies, practice and procedures in place

                        to ensure that the Park is maintained in a condition so as to provide

                                          Page 90
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 91 of 95 PageID 230




                          full and equal access to persons in wheelchairs.

   		             v)	There are no fire alarms, strobes, horns or sprinkler system in the

                          main social events or large congregational ball room on the second

                          floor.

          183.    Plaintiffs live at the Schalamar Creek Mobile Home Park and must have

   ongoing access to the Clubhouse.

          184.    Defendants knew or should have known that these elements and areas of

   the Clubhouse were inaccessible, violate state and federal law, and interfere with or deny

   access to the physically disabled. Moreover, Defendants have the financial resources

   to remove these barriers from the Park without much difficulty or expense, and make

   the Park accessible to the physically disabled. To date, however, Defendants refuse to

   either remove those barriers or seek an unreasonable hardship exemption to excuse non-

   compliance.

          185.    At all relevant times, Defendants have possessed and enjoyed sufficient

   control and authority to modify the Park to remove impediments to wheelchair access and

   to comply with the 2010 Standards for Accessible Design. Defendants have not removed

   such impediments and have not modified the Park to conform to accessibility standards.

   Defendants have intentionally maintained the Park in its current condition and have

   intentionally refrained from altering the Park so that it complies with the accessibility

   standards.

          186.    Title III of the ADA holds as a “general rule” that no individual shall be

   discriminated against on the basis of disability in the full and equal enjoyment (or use)

   of goods, services, facilities, privileges, and accommodations offered by any person who

   owns, operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).

          187.    Defendants discriminated against Plaintiffs by denying them “full

   and equal enjoyment” and use of the goods, services, facilities, privileges and

                                           Page 91
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 92 of 95 PageID 231




   accommodations of the Clubhouse during each visit and each incident of deterrence.

   Failure to Remove Architectural Barriers in an Existing Facility

          188.    The ADA specifically prohibits failing to remove architectural barriers,

   which are structural in nature, in existing facilities where such removal is readily

   achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).

          189.    When an entity can demonstrate that removal of a barrier is not readily

   achievable, a failure to make goods, services, facilities, or accommodations available

   through alternative methods is also specifically prohibited if these methods are readily

   achievable. Id. § 12182(b)(2)(A)(v).

          190.    Here, Plaintiffs allege that Defendants can easily remove the architectural

   barriers at the Park without much difficulty or expense, and that Defendants violated the

   ADA by failing to remove those barriers, when it was readily achievable to do so.

          191.    In the alternative, if it was not “readily achievable” for Defendants to

   remove the Park’s barriers, then Defendants violated the ADA by failing to make the

   required services available through alternative methods, which are readily achievable.


          7.7.9   Failure to Make an Altered Facility Accessible

          192.    On information and belief, Defendants have made substantial alterations to

   the Clubhouse since 2011 and have failed to make the altered Clubhouse accessible.

          7.7.10 Failure to Modify Existing Policies and Procedures

          193.    Defendants have failed to modify their existing policies and procedures to

   address accessibility and ADA compliance.

          194.    Plaintiffs have been obligated to retain the undersigned counsel for the

   filing and prosecution of this action. Plaintiffs are entitled to have reasonable attorneys’

   fees, costs and expenses paid by Defendants.



                                            Page 92
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 93 of 95 PageID 232




           WHEREFORE, Plaintiffs demand judgment against Defendants and request

   injunctive and declaratory relief.

   8.0     Demand For Jury Trial

           Plaintiffs demand a jury trial as to all issues triable by jury in this case.

   9.0     Relief Requested (All Counts)

           Wherefore, as to all counts, Plaintiffs request that:

           a.      Judgment be entered in favor of Plaintiffs and against Adler, DeMarco,
   Provost, Newkirk, Crook, Knapp, Jennings, Lee, Murex Properties, Northwestern

   Mutual, Osprey Links, Schalamar GP, J & J Sanitation, Lutz Bobo Law Firm, and FMHA

   jointly and severally, in the amount of Plaintiffs’ damages to be proven at trial;

           b.      Plaintiffs be awarded treble damages to the extent permitted by 18 U.S.C. §

   1964(c) and § 772.104, Fla. Stat.;

           c.      Plaintiffs be awarded punitive damages to the extent permitted by § 768.72,

   Fla. Stat.;

           d.      Plaintiffs be awarded actual damages under Fla. Stat. §501.211;

           e.      Plaintiffs be awarded prejudgment interest on the amount of damages and/

   or losses that Plaintiffs have sustained;
           f.      Plaintiffs be permitted, pursuant to Rule 67(a), Fed. R. Civ. P., to deposit

   with the Court all or part of the ongoing lot rental payments obtained through the

   fraudulent forced surrender of the Plaintiffs’ resale purchasers’ right to assume the resale

   sellers’ prospectus;

           g.      Plaintiffs be awarded a judgment declaring that the Defendants’ conduct is

   prohibited by Chapters 501 and 723, Fla. Stat.;

           h.      Plaintiffs be awarded a judgment declaring that the Defendants violated §§

   501.204, 501.211, and Chapter 723, Fla. Stat.

                                               Page 93
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 94 of 95 PageID 233




            i.      Plaintiffs be awarded a judgment declaring under § 501.211(1), Fla. Stat.,

    that Defendants’ acts or practices violate Chapter 501 Part II, Fla. Stat.;

            j.      Plaintiffs be awarded injunctive relief pursuant to Rule 65, Fed. R. Civ.

    P.;

            k.      Plaintiffs be awarded injunctive relief prohibiting defendants who have

    violated, are violating, or likely to violate Chapter 501 Part II, Fla. Stat.;

            l.      The Court issue a declaratory judgment that Defendants violated the

    Plaintiffs’ rights as guaranteed by the ADA;

            m.      The Court enter an Order directing Defendants to evaluate its policies,

    practices and procedures toward persons with disabilities, for such reasonable time

    so as to allow the Defendant to undertake and complete corrective procedures to the

    physical infrastructure of the Park;

            n.      The Court enter an Order directing Defendants to establish a policy of

    accessibility features for the physical infrastructure of the Park;

            o.      Plaintiffs be awarded reasonable costs and attorneys’ fees pursuant to 18

    U.S.C. § 1964(c); and §§ 501.2105, 501.211, 723.068, Fla. Stat.;

            p.      Plaintiffs be awarded a judgment eliminating or vacating any recorded

    lien recorded by, or for the benefit of, the Defendants;

            q.      Plaintiffs be awarded a judgment piercing of any limited liability veil;




                                             Page 94
Case 8:19-cv-00291-JSM-AEP Document 2 Filed 02/05/19 Page 95 of 95 PageID 234




           r.     Plaintiffs be awarded such other and further equitable and legal relief as

    the Court deems just and necessary.

           Dated: February 3, 2019.

    					Respectfully Submitted,

    					/S/ Daniel W. Perry
    					DANIEL W. PERRY
    					"Trial Counsel"
    					Fla. Bar No. 376671
    					4767 New Broad St, #1007
    					Orlando, FL 32814-6405
    					Ph: 407-894-9003
    					Email: dan@danielperry.com
    					Counsel for Plaintiffs




                                          Page 95
